Exhibit 10.1

EXECUTION COPY

U.S. $3,000,000,000

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of April 2, 2012

Among

HONEYWELL INTERNATIONAL INC.,

as Borrower,

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

CITIBANK, N.A.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
and
THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Co-Book Managers

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

7

 

 

 

 

 

SECTION 1.02. Computation of Time Periods

 

25

 

 

 

 

 

SECTION 1.03. Accounting Terms

 

25

 

 

 

 

ARTICLE II

 

 

 

 

 

 

SECTION 2.01. The Revolving Credit Advances, Letters of Credit and Swing Line
Advances

 

26

 

 

 

 

 

SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances

 

27

 

 

 

 

 

SECTION 2.03. The Competitive Bid Advances

 

30

 

 

 

 

 

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

35

 

 

 

 

 

SECTION 2.05. Fees

 

37

 

 

 

 

 

SECTION 2.06. Termination or Reduction of the Commitments

 

38

 

 

 

 

 

SECTION 2.07. Repayment of Advances

 

40

 

 

 

 

 

SECTION 2.08. Interest on Revolving Credit Advances and Swing Line Advances

 

42

 

 

 

 

 

SECTION 2.09. Interest Rate Determination

 

44

 

 

 

 

 

SECTION 2.10. Prepayments of Revolving Credit Advances and Swing Line Advances

 

45

 

 

 

 

 

SECTION 2.11. Increased Costs

 

46

 

 

 

 

 

SECTION 2.12. Illegality

 

48

 

 

 

 

 

SECTION 2.13. Payments and Computations

 

48

 

 

 

 

 

SECTION 2.14. Taxes

 

50

 

 

 

 

 

SECTION 2.15. Sharing of Payments, Etc.

 

52

 

 

 

 

 

SECTION 2.16. Use of Proceeds

 

53

 

 

 

 

 

SECTION 2.17. Evidence of Debt

 

53


--------------------------------------------------------------------------------




 

 

 

 

 

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments

 

54

 

 

 

 

 

SECTION 2.19. Extension of Termination Date

 

55

 

 

 

 

 

SECTION 2.20. Defaulting Lenders

 

57

 

 

 

 

ARTICLE III

 

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of the Amendment and
Restatement

 

60

 

 

 

 

 

SECTION 3.02. Initial Advance to Each Designated Subsidiary

 

61

 

 

 

 

 

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Issuance, Commitment Increase and Extension Date

 

62

 

 

 

 

 

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing

 

63

 

 

 

 

 

SECTION 3.05. Determinations Under Section 3.01

 

64

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Company

 

64

 

 

 

 

ARTICLE V

 

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

66

 

 

 

 

 

SECTION 5.02. Negative Covenants

 

70

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

SECTION 6.01. Events of Default

 

72

 

 

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

 

76

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

SECTION 7.01. Unconditional Guarantee

 

76

 

 

 

 

 

SECTION 7.02. Guarantee Absolute

 

77

 

 

 

 

 

SECTION 7.03. Waivers

 

77

 

 

 

 

 

SECTION 7.04. Remedies

 

77

 

 

 

 

 

SECTION 7.05. No Stay

 

78

 

 

 

 

 

SECTION 7.06. Survival

 

78

3

--------------------------------------------------------------------------------




 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

SECTION 8.01. Authorization and Authority

 

78

 

 

 

 

 

SECTION 8.02. Rights as a Lender

 

79

 

 

 

 

 

SECTION 8.03. Duties of Agent; Exculpatory Provisions

 

79

 

 

 

 

 

SECTION 8.04. Reliance by Agent

 

80

 

 

 

 

 

SECTION 8.05. Indemnification

 

80

 

 

 

 

 

SECTION 8.06. Delegation of Duties

 

82

 

 

 

 

 

SECTION 8.07. Resignation of Agent

 

82

 

 

 

 

 

SECTION 8.08. Non-Reliance on Agent and Other Lenders

 

83

 

 

 

 

 

SECTION 8.09. Other Agents

 

83

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

SECTION 9.01. Amendments, Etc.

 

83

 

 

 

 

 

SECTION 9.02. Notices, Etc.

 

84

 

 

 

 

 

SECTION 9.03. No Waiver; Remedies

 

86

 

 

 

 

 

SECTION 9.04. Costs and Expenses

 

86

 

 

 

 

 

SECTION 9.05. Binding Effect

 

87

 

 

 

 

 

SECTION 9.06. Assignments and Participations

 

87

 

 

 

 

 

SECTION 9.07. Designated Subsidiaries

 

91

 

 

 

 

 

SECTION 9.08. Confidentiality

 

92

 

 

 

 

 

SECTION 9.09. Mitigation of Yield Protection

 

93

 

 

 

 

 

SECTION 9.10. Governing Law

 

93

 

 

 

 

 

SECTION 9.11. Execution in Counterparts

 

93

 

 

 

 

 

SECTION 9.12. Jurisdiction, Etc

 

93

 

 

 

 

 

SECTION 9.13. Substitution of Currency

 

94

 

 

 

 

 

SECTION 9.14. Final Agreement

 

94

4

--------------------------------------------------------------------------------




 

 

 

 

 

SECTION 9.15. Judgment

 

94

 

 

 

 

 

SECTION 9.16. No Liability of the Issuing Banks

 

95

 

 

 

 

 

SECTION 9.17. Patriot Act Notice

 

95

 

 

 

 

 

SECTION 9.18. License Agreement and CDS Data

 

95

 

 

 

 

 

SECTION 9.19. No Fiduciary Duty

 

96

 

 

 

 

 

SECTION 9.20. Waiver of Jury Trial

 

98

5

--------------------------------------------------------------------------------



SCHEDULES

Schedule I - Commitments

Schedule II –Mandatory Cost

Schedule 2.01(b) - Existing Letters of Credit

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

 

 

 

Exhibit A-2

-

Form of Competitive Bid Note

 

 

 

Exhibit B-1

-

Form of Notice of Revolving Credit Borrowing

 

 

 

Exhibit B-2

-

Form of Notice of Competitive Bid Borrowing

 

 

 

Exhibit B-3

-

Form of Notice of Swing Line Borrowing

 

 

 

Exhibit C

-

Form of Assignment and Assumption

 

 

 

Exhibit D

-

Form of Designation Letter

 

 

 

Exhibit E

 

Form of Opinion of the General Counsel or an Assistant General Counsel of the
Company

 

 

 

Exhibit F

-

Form of Opinion of Counsel to a Designated Subsidiary

 

 

 

Exhibit G

 

Form of Opinion of Shearman & Sterling LLP, Counsel to the Agent

6

--------------------------------------------------------------------------------



AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of April 2, 2012

                    HONEYWELL INTERNATIONAL INC., a Delaware corporation (the
“Company”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”), initial issuing banks (the “Initial Issuing Banks”) and
swing line banks (the “Initial Swing Line Banks”) listed on the signature pages
hereof, and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), CITIBANK INTERNATIONAL PLC, as swing
line agent (the “Swing Line Agent”) for the Swing Line Banks (as hereinafter
defined), JPMORGAN CHASE BANK, N.A., as syndication agent, BANK OF AMERICA,
N.A., BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC and THE ROYAL BANK OF SCOTLAND PLC, as
documentation agents, and CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN
SECURITIES LLC, as joint lead arrangers and co-book managers, hereby agree as
follows:

                    PRELIMINARY STATEMENT.

                    The Company, the lenders parties thereto and Citibank, as
agent, were parties to that certain Five Year Credit Agreement dated as of March
31, 2011 (the “Existing Credit Agreement”). Subject to the satisfaction of the
conditions set forth in Section 3.01, the Company, the parties hereto and
Citibank, as Agent, desire to amend and restate the Existing Credit Agreement as
herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                    SECTION 1.01. Certain Defined Terms.

                    As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Agent.

          “Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Competitive Bid Advance.

          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.


--------------------------------------------------------------------------------




          “Agents” means the Agent and the Swing Line Agent.

          “Agent’s Account” means (a) in the case of Advances denominated in
Dollars, the account of the Agent maintained by the Agent at Citibank at its
office at 388 Greenwich Street, New York, New York 10013, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Foreign Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

          “Alternate Currency” means any lawful currency other than Dollars and
the Major Currencies that is freely transferable and convertible into Dollars.

          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

          “Applicable Letter of Credit Rate” means, as of any date, a percentage
per annum equal to the Market Rate Spread on the Spread Determination Date in
relation to Letters of Credit.

          “Applicable Margin” means (a) (i) for Eurocurrency Rate Advances and
for Swing Line Advances as of any date, a percentage per annum equal to the
Market Rate Spread on the Spread Determination Date in relation to such Advances
and (b) for Base Rate Advances as of any date, a rate per annum that is 100
basis points lower than the rate determined in accordance with clause (a) above;
provided that in no event shall the Applicable Margin for Base Rate Advances be
lower than 0.00%.

          “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.060%

Level 2
Lower than Level 1 but at
least A or A2

 

0.080%

Level 3
Lower than Level 2 but at
least A- or A3

 

0.100%

Level 4
Lower than Level 3 but at
least BBB+ or Baa1

 

0.150%

Level 5
Lower than Level 4

 

0.200%

8

--------------------------------------------------------------------------------




          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.06), and accepted by the Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

          “Assuming Lender” has the meaning specified in Section 2.18(d).

          “Assumption Agreement” has the meaning specified in Section
2.18(d)(ii).

          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing), converting
all non-Dollar amounts into the Dollar Equivalent thereof at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Related Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the Available Amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such times.

          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:

 

 

 

          (a)     the rate of interest announced publicly by Citibank in
New York, New York, from time to time, as Citibank’s base rate;

 

 

 

          (b)     1/2 of one percent per annum above the Federal Funds Rate; and

 

 

 

          (c)     the London interbank offered rate applicable to Dollars for a
period of one month as determined by reference to the Reuters Page (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on the Reuters Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day).

          “Base Rate Advance” means a Revolving Credit Advance denominated in
Dollars that bears interest as provided in Section 2.08(a)(i)(A).

          “Borrower” means the Company or any Designated Subsidiary, as the
context requires.

          “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing
or a Competitive Bid Borrowing.

          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to

9

--------------------------------------------------------------------------------




any Eurocurrency Rate Advance or LIBO Rate Advance, on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Rate
Advance or LIBO Rate Advance (or, in the case of an Advance denominated in
Euros, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open) and, if the applicable Business Day relates to
any Local Rate Advance, on which banks are open for business in the country of
issue of the currency of such Local Rate Advance.

          “Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon such terms as may be satisfactory to the Agent.

          “Change of Control” means that (i) any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended (the “Act”)) (other than the Company, any Subsidiary of the Company
or any savings, pension or other benefit plan for the benefit of employees of
the Company or its Subsidiaries) which theretofore beneficially owned less than
30% of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company.

          “Citibank” means Citibank, N.A.

          “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.

          “Commitment Date” has the meaning specified in Section 2.18(b).

          “Commitment Increase” has the meaning specified in Section 2.18(a).

          “Competitive Bid Advance” means an advance by a Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO
Rate Advance or a Local Rate Advance (each of which shall be a “Type” of
Competitive Bid Advance).

          “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more Competitive Bid Advances as part of such borrowing has been
accepted under the competitive bidding procedure described in Section 2.03.

          “Competitive Bid Note” means a promissory note of any Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.

10

--------------------------------------------------------------------------------




          “Consenting Lender” has the meaning specified in Section 2.19(b).

          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.

          “Consolidated Subsidiary” means, at any time, any Subsidiary the
accounts of which are required at that time to be included on a Consolidated
basis in the Consolidated financial statements of the Company, assuming that
such financial statements are prepared in accordance with GAAP.

          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.09 or 2.12.

          “Debt” means, with respect to any Person: (i) indebtedness of such
Person, which is not limited as to recourse to such Person, for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred (for 90 days or more) purchase or acquisition price of property or
services; (ii) indebtedness or obligations of others which such Person has
assumed or guaranteed; (iii) indebtedness or obligations of others secured by a
lien, charge or encumbrance on property of such Person whether or not such
Person shall have assumed such indebtedness or obligations; (iv) obligations of
such Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.

          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

          “Defaulting Lender” means at any time, subject to Section 2.20(d), (i)
any Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender notifies
the Agent and the Company in writing that such failure to comply is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (ii) any
Lender that has notified the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) any
Lender that has defaulted on its funding obligations under other loan agreements
or credit agreements generally or that has notified, or whose Parent Company has
notified, the Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally (unless such writing or public statement relates to
such Lenders’

11

--------------------------------------------------------------------------------




obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iv) any
Lender that has, for three or more Business Days after written request of the
Agent or the Company, failed to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Agent’s and the Company’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(d)) upon notification of such determination by the Agent to the
Company and the Lenders.

          “Designated Subsidiary” means any corporate Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to Section
9.07.

          “Designation Letter” means, with respect to any Designated Subsidiary,
a letter in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

          “Dollar Swing Line Advance” means a Swing Line Advance denominated in
Dollars that bears interest as provided in Section 2.08(a)(ii)(B).

          “Dollars” and the “$” sign each mean lawful money of the United States
of America.

          “Domestic Lending Office” means, with respect to any Initial Lender,
the office of such Lender specified as its “Domestic Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office of
such Lender as such Lender may from time to time specify to the Company and the
Agent.

          “Domestic Subsidiary” means any Subsidiary whose operations are
conducted primarily in the United States excluding any Subsidiary whose assets
consist primarily of the stock of Subsidiaries whose operations are conducted
outside the United States of America.

          “Effective Date” means March 31, 2011.

          “Eligible Assignee” means (any Person that meets the requirements to
be an assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 9.06(b)(iii)).

          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation,

12

--------------------------------------------------------------------------------




(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

          “Equivalent” in Dollars of any Foreign Currency on any date means the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Foreign Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Foreign Currency of Dollars means the equivalent in such Foreign Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Foreign Currency for Dollars
in London prior to 4:00 P.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “ERISA Affiliate” of any Person means any other Person that for
purposes of Title IV of ERISA is a member of such Person’s controlled group, or
under common control with such Person, within the meaning of Section 414 of the
Internal Revenue Code.

          “ERISA Event” with respect to any Person means (a) (i) the occurrence
of a reportable event, within the meaning of Section 4043 of ERISA, with respect
to any Plan of such Person or any of its ERISA Affiliates unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to a Plan of such
Person or any of its ERISA Affiliates within the following 30 days, and the
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of such Plan
is required under Section 4043(b)(3) of ERISA (taking into account Section
4043(b)(2) of ERISA) to notify the PBGC that the event is about to occur;
(b) the application for a minimum funding waiver with respect to a Plan of such
Person or any of its ERISA Affiliates; (c) the provision by the administrator of
any Plan of such Person or any of its ERISA Affiliates of a notice of intent to
terminate such Plan in a distress termination pursuant to Section 4041(a)(2) of
ERISA (including any such notice with

13

--------------------------------------------------------------------------------




respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan of such Person or any of its ERISA Affiliates; (g) the determination that
any Plan is in “at risk” status (within the meaning of Section 303 of ERISA; or
(h) the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

          “Escrow” means an escrow established with an independent escrow agent
pursuant to an escrow agreement reasonably satisfactory in form and substance to
the Person or Persons asserting the obligation of one or more Borrowers to make
a payment to it or them hereunder.

          “Euro” means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

          “Eurocurrency Lending Office” means, with respect to any Initial
Lender, the office of such Lender specified as its “Eurocurrency Lending Office”
in its Administrative Questionnaire delivered to the Agent, or such other office
of such Lender as such Lender may from time to time specify to the Company and
the Agent.

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

          “Eurocurrency Rate” means, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on the Reuters Page as the London interbank offered rate
for deposits in Dollars or in the relevant Major Currency at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period or, if for any reason such
rate is not available, the average (rounded upward to the nearest whole multiple
of 1/32 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or in the relevant Major Currency are offered
by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters Page is unavailable, the Eurocurrency Rate for
any Interest Period for each Eurocurrency

14

--------------------------------------------------------------------------------




Rate Advance comprising part of the same Revolving Credit Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

          “Eurocurrency Rate Advance” means a Revolving Credit Advance
denominated in Dollars or in a Major Currency that bears interest as provided in
Section 2.08(a)(i)(B).

          “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

          “Euro Swing Line Advance” means a Swing Line Advance denominated in
Euro that bears interest as provided in Section 2.08(a)(ii)(A).

          “Events of Default” has the meaning specified in Section 6.01.

          “Extension Date” has the meaning specified in Section 2.19(b).

          “Facility” means the Revolving Credit Facility, the Letter of Credit
Facility or the Swing Line Facility.

          “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code
or any amended or successor version to the extent substantively comparable and
any current or future regulations or official interpretations thereof.

          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

          “Fixed Rate Advance” has the meaning specified in Section 2.03(a)(i),
which Advance shall be denominated in Dollars or in any Foreign Currency.

          “Foreign Currency” means any Major Currency or any Alternate Currency.

15

--------------------------------------------------------------------------------




          “GAAP” has the meaning specified in Section 1.03.

          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

          “Increase Date” has the meaning specified in Section 2.18(a).

          “Increasing Lender” has the meaning specified in Section 2.18(b).

          “Insufficiency” means, with respect to any Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

          “Interest Period” means (a) for each Swing Line Advance comprising
part of the same Swing Line Borrowing, one period commencing on the date of such
Swing Line Advance and ending on a Business Day with a duration not to exceed
five Business Days and (b) for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period for a Eurocurrency Rate Advance or a LIBO Rate Advance shall be
one, two, three or six months and, if available to all Lenders, nine or twelve
months, as the Borrower requesting the Borrowing may, upon notice received by
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:

 

 

 

          (i) such Borrower may not select any Interest Period that ends after
the scheduled Termination Date;

 

 

 

          (ii) Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Revolving Credit Borrowing or for LIBO
Rate Advances comprising part of the same Competitive Bid Borrowing shall be of
the same duration;

 

 

 

          (iii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, in the case of an Interest Period for Eurocurrency Rate Advances
or LIBO Rate Advances, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

16

--------------------------------------------------------------------------------







 

 

 

          (iv) in the case of an Interest Period for Eurocurrency Rate Advances
or LIBO Rate Advances, whenever the first day of any Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee
to which a portion of the Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.06 so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as the Initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment.

          “L/C Related Documents” has the meaning specified in
Section 2.07(c)(i).

          “Lender Insolvency Event” means that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such Lender
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment; provided that a Lender Insolvency Event shall
not result solely by virtue of the ownership or acquisition of any equity
interest in such Person by a governmental authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Person.

          “Lenders” means, collectively, (i) Initial Lenders, (ii) the Issuing
Banks, (iii) the Swing Line Banks (unless the context otherwise requires), (v)
each Assuming Lender that shall become a party hereto pursuant to Section 2.18
or 2.19 and (v) each Eligible Assignee that shall become a party hereto pursuant
to Section 9.06.

          “Letter of Credit” has the meaning specified in Section 2.01(b).

          “Letter of Credit Application” has the meaning specified in
Section 2.04(a).

          “Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit to any
Borrower in (a) the amount set forth opposite the Issuing Bank’s name on
Schedule I hereto under the caption “Letter

17

--------------------------------------------------------------------------------




of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, the amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.06(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.06.

          “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $700,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.

          “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on the
Reuters Page as the London interbank offered rate for deposits in Dollars or in
the relevant Foreign Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/32 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars or in the relevant Foreign
Currency are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing if such Borrowing were to be a
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period by (b) a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage for such Interest Period. If the
Reuters Page is unavailable, the LIBO Rate for any Interest Period for each LIBO
Rate Advance comprising part of the same Competitive Bid Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

          “LIBO Rate Advance” means a Competitive Bid Advance denominated in
Dollars or in any Foreign Currency and bearing interest based on the LIBO Rate.

          “Lien” means any lien, mortgage, pledge, security interest or other
charge or encumbrance of any kind.

          “Local Rate Advance” means a Competitive Bid Advance denominated in
any Foreign Currency sourced from the jurisdiction of issuance of such Foreign
Currency and bearing interest at a fixed rate.

          “Major Currencies” means lawful currency of the United Kingdom of
Great Britain and Northern Ireland, lawful currency of Japan and Euros.

18

--------------------------------------------------------------------------------




          “Majority Lenders” means at any time Lenders holding at least 51% of
the then aggregate principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least 51% of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Majority
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.

          “Mandatory Cost” means the percentage rate per annum calculated by the
Swing Line Agent in accordance with Schedule II.

          “Market Rate Spread” means a rate per annum equal to the credit
default swap mid-rate spread of the Company interpolated from the applicable
Spread Determination Date to the latest Termination Date (or, if the period from
such Spread Determination Date to the latest Termination Date is less than one
year, then the one-year credit default swap mid-rate spread of the Company), in
each case established on the most recent Spread Determination Date and based on
the credit default swap mid-rate spreads specified by Markit, as of the close of
business on the Business Day immediately prior to such Spread Determination
Date, subject to a minimum rate and a maximum rate as determined by reference to
the Public Debt Rating in effect on such date as set forth below:

 

 

 

 

 

Public Debt Rating
S&P/Moody’s

 

Minimum Rate

 

Maximum Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.250%

 

0.875%

Level 2
Lower than Level 1 but at
least A or A2

 


0.300%

 


1.000%

Level 3
Lower than Level 2 but at
least A- or A3

 


0.500%

 


1.250%

Level 4
Lower than Level 3 but at
least BBB+ or Baa1

 


0.625%

 


1.375%

Level 5
Lower than Level 4

 

0.750%

 

1.500%

          If the Company’s interpolated credit default swap spread, as specified
by Markit is unavailable, the Company and the Lenders shall negotiate in good
faith (for a period of up to thirty days after such spread becomes unavailable
(such thirty-day period, the “Negotiation Period”)) to agree on an alternative
method for establishing the Market Rate Spread. The Applicable Margin at any
determination date thereof which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Market Rate Spread. If
no such alternative method is agreed upon during the Negotiation Period, the
Market Rate Spread at any determination date subsequent to the end of the

19

--------------------------------------------------------------------------------




Negotiation Period shall be a rate per annum equal to the maximum rate
applicable from time to time as determined in the immediately preceding
paragraph. If the Company’s interpolated credit default swap spread again
becomes available through Markit, then Market Rate Spread shall be determined on
the basis of such credit default swap spread as set forth above.

          “Markit” means Markit Group Ltd. (or any successor).

          “Material Adverse Change” means any material adverse change in the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrowers to
perform their obligations under this Agreement or any Note.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Multiemployer Plan” of any Person means a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

          “Multiple Employer Plan” of any Person means a single employer plan,
as defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees
of such Person or any of its ERISA Affiliates and at least one Person other than
such Person or any of its ERISA Affiliates or (b) was so maintained and in
respect of which such Person or any of its ERISA Affiliates could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

          “Net Tangible Assets of the Company and its Consolidated
Subsidiaries”, as at any particular date of determination, means the total
amount of assets (less applicable reserves and other properly deductible items)
after deducting therefrom (a) all current liabilities (excluding any thereof
which are by their terms extendible or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed) and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
as set forth in the most recent balance sheet of the Company and its
Consolidated Subsidiaries and computed in accordance with GAAP.

          “Non-Consenting Lender” has the meaning specified in Section 2.19(b).

          “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.

          “Note” means a Revolving Credit Note or a Competitive Bid Note.

20

--------------------------------------------------------------------------------




 

 

 

          “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

 

 

 

          “Notice of Issuance” has the meaning specified in Section 2.04(a).

 

 

 

          “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

 

 

          “Notice of Swing Line Borrowing” has the meaning specified in Section
2.02(b).

 

 

 

          “Obligations” has the meaning specified in Section 7.01(b).

 

 

 

          “Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.

 

 

 

          “Payment Office” means, for any Foreign Currency, such office of
Citibank as shall be from time to time selected by the Agent and notified by the
Agent to the Borrowers and the Lenders.

 

 

 

          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).

 

 

 

          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

 

 

 

          “Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

 

 

          “Public Debt Rating” means, as of any date, the highest rating that
has been most recently announced by either S&P or Moody’s, as the case may be,
for any class of non-credit enhanced long-term senior unsecured debt issued by
the Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Percentage and the
Market Rate Spread shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Percentage and the Market Rate Spread will be set in accordance with
Level 5 under the definition of “Applicable Percentage” or “Market Rate Spread”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Percentage and the Market Rate Spread
shall be based upon the higher rating, provided that if the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Market Rate Spread shall be determined by reference to the
level that is one level above such lower rating; (d) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (e) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

21

--------------------------------------------------------------------------------




 

 

 

          “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.

 

 

 

          “Rating Condition” has the meaning specified in Section 2.06(c)(ii).

 

 

 

          “Rating Condition Notice” has the meaning specified in Section
2.06(c)(ii).

 

 

 

          “Reference Banks” means Citibank, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Deutsche Bank AG New York Branch.

 

 

 

          “Register” has the meaning specified in Section 9.06(c).

 

 

 

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

 

 

          “Restatement Date” has the meaning specified in Section 3.01.

 

 

 

          “Restricted Property” means (a) any property of the Company located
within the United States of America that, in the opinion of the Company’s Board
of Directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.

 

 

 

          “Reuters Page” means the Reuters Screen LIBOR01 Page.

 

 

 

          “Revolving Credit Advance” means an advance by a Lender to any
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

 

 

 

          “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by each of the
Lenders pursuant to Section 2.01.

 

 

 

          “Revolving Credit Commitment” means as to any Lender (i) the Dollar
amount set forth opposite its name on Schedule I hereto under the caption
“Revolving Credit Commitment”, (ii) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (iii) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.06(c) as such Lender’s Revolving
Credit Commitment, in each case as the same may be terminated or reduced, as the
case may be, pursuant to Section 2.06 or increased pursuant to Section 2.18
(and, in the case of a Swing Line Bank, its Revolving Credit Commitment or that
of its affiliate shall include such Swing Line Bank’s Swing Line Commitment).

22

--------------------------------------------------------------------------------




 

 

 

          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Commitments, as such amount may be reduced at or prior
to such time pursuant to Section 2.06.

 

 

 

          “Revolving Credit Note” means a promissory note of any Borrower
payable to the order of any Lender, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender to such Borrower.

 

 

 

          “Sale and Leaseback Transaction” means any arrangement with any Person
(other than the Company or a Subsidiary of the Company), or to which any such
Person is a party, providing for the leasing to the Company or to a Subsidiary
of the Company owning Restricted Property for a period of more than three years
of any Restricted Property that has been or is to be sold or transferred by the
Company or such Subsidiary to such Person, or to any other Person (other than
the Company or a Subsidiary of the Company) to which funds have been or are to
be advanced by such Person on the security of the leased property. It is
understood that arrangements pursuant to Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended, or any successor provision having similar
effect, are not included within this definition of “Sale and Leaseback
Transaction”.

 

 

 

          “SEC” has the meaning specified in Section 5.01(h)(iii).

 

 

 

          “Single Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and no Person other than such Person
and its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

 

 

          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Companies, Inc.

 

 

 

          “Spread Determination Date” means, at any time, (a) for any
Eurocurrency Advance, (i) the date that is two Business Days before the
commencement of the Interest Period applicable to such Advance and (ii) in the
case of an Interest Period of more than three months’ duration, the date that is
the last Business Day of each successive three-month period during such Interest
Period, and (b) for any Base Rate Advance or any Letter of Credit, (i) the
Effective Date and (ii) the last day (or if such day is not a Business Day, the
immediately preceding Business Day) of each March, June, September and December
after the Effective Date.

 

 

 

          “Sub-Agent” means Citibank International plc.

 

 

 

          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of

23

--------------------------------------------------------------------------------



 

 

 

any other class or classes of such corporation shall or might have voting power
upon the occurrence of any contingency), (b) the interest in the capital or
profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

 

 

          “Swing Line Advance” means an advance by a Swing Line Bank to any
Borrower as part of a Swing Line Borrowing and refers to a Euro Swing Line
Advance or a Dollar Swing Line Advance (each of which shall be a “Type” of Swing
Line Advance).

 

 

 

          “Swing Line Bank” means each Initial Swing Line Bank and any other
Lender acceptable to the Company and the Swing Line Agent that agrees to perform
the duties of a Swing Line Bank hereunder.

 

 

 

          “Swing Line Borrowing” means a borrowing consisting of simultaneous
Swing Line Advances made by each of the Swing Line Banks pursuant to Section
2.01(c).

 

 

 

          “Swing Line Commitment” means as to any Lender (i) the Euro amount set
forth opposite such Lender’s name on Schedule I hereof or (ii) if such Lender
has entered into an Assignment and Assumption, the Euro amount set forth for
such Lender in the Register maintained by the Swing Line Agent pursuant to
Section 9.06(c), in each case as such amount may be reduced pursuant to Section
2.06.

 

 

 

          “Swing Line Facility” means, at any time, the aggregate amount of the
Swing Line Banks’ Swing Line Commitments at such time.

 

 

 

          “Termination Date” means the earlier of (a) April 2, 2017, subject to
the extension thereof pursuant to Section 2.19 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.06 or Section 6.01 or, if all
Lenders elect to terminate their Commitments as provided therein, Section
2.06(d); provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.

 

 

 

          “Threatened” means, with respect to any action, suit, investigation,
litigation or proceeding, a written communication to the Company or a Designated
Subsidiary, as the case may be, expressing an intention to immediately bring
such action, suit, investigation, litigation or proceeding.

 

 

 

          “Unissued Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit to
any Borrower in an amount (converting all non-Dollar amounts into the then
Dollar Equivalent thereof) equal to the excess of (a) the amount of its Letter
of Credit Commitment over (b) the aggregate Available Amount of all Letters of
Credit issued by such Issuing Bank.

 

 

 

          “Unused Commitment” means, with respect to each Lender at any time,
(a) the amount of such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of

24

--------------------------------------------------------------------------------




 

 

 

(i) the aggregate principal amount of all Revolving Credit Advances (based in
respect of any Advances denominated in a Major Currency on the Equivalent in
Dollars at such time) made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of (A) the
aggregate principal amount of the Competitive Bid Advances (based in respect of
any Advances denominated in a Foreign Currency on the Equivalent in Dollars at
such time), (B) the aggregate Available Amount of all the Letters of Credit
outstanding at such time (based in respect of any Letters of Credit denominated
in a Major Currency on the Equivalent in Dollars at such time) and (C) the
aggregate principal amount of all Swing Line Advances outstanding at such time
(based in respect of any Swing Line Advances denominated in Euros on the
Equivalent in Dollars at such time); provided, further, that each Revolving
Credit Lender’s Revolving Credit Commitment shall be deemed used from time to
time to the extent of the Swing Line Advances made by it or its affiliate that
is a Swing Line Bank.

 

 

 

          “Unused Commitment (Fee Calculation)” means, with respect to each
Lender at any time, (a) the amount of such Lender’s Revolving Credit Commitment
at such time minus (b) the sum of (i) the aggregate principal amount of all
Revolving Credit Advances (based in respect of any Advances denominated in a
Major Currency on the Equivalent in Dollars at such time) made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of the aggregate Available Amount of all the Letters of
Credit outstanding at such time (based in respect of any Letters of Credit
denominated in a Major Currency on the Equivalent in Dollars at such time).

 

 

 

          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

 

 

          “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.

                    SECTION 1.02. Computation of Time Periods. In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.

                    SECTION 1.03. Accounting Terms. All accounting terms not
specifically defined herein shall be construed, and all financial computations
and determinations pursuant hereto shall be made, in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) (“GAAP”); provided,
however, that, if any changes in accounting principles from those used in the
preparation of such financial statements have been required by the rules,
regulations, pronouncements or opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and have been adopted by the Company
with the agreement of its independent certified public accountants, the Lenders
agree to consider a request by the Company to amend this Agreement to take
account of such changes.

25

--------------------------------------------------------------------------------



ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

                    SECTION 2.01. The Revolving Credit Advances, Letters of
Credit and Swing Line Advances. (a) Revolving Credit Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount (based in respect of any Revolving Credit Advance denominated
in a Major Currency on the Equivalent in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing), not to exceed
such Lender’s Unused Commitment. Each Revolving Credit Borrowing shall be in an
aggregate amount not less than $10,000,000 (or the Equivalent thereof in any
Major Currency determined on the date of delivery of the applicable Notice of
Revolving Credit Borrowing) or an integral multiple of $1,000,000 (or the
Equivalent thereof in any Major Currency determined on the date of delivery of
the applicable Notice of Revolving Credit Borrowing) in excess thereof and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments;
provided, however, that if there is no unused portion of the Commitment of one
or more Lenders at the time of any requested Revolving Credit Borrowing such
Borrowing shall consist of Revolving Credit Advances of the same Type made on
the same day by the Lender or Lenders who do then have an Unused Commitment
ratably according to the aggregate Unused Commitments. Notwithstanding anything
herein to the contrary, no Revolving Credit Borrowing may be made in a Major
Currency if, after giving effect to the making of such Revolving Credit
Borrowing, the Equivalent in Dollars of the aggregate amount of outstanding
Revolving Credit Advances denominated in Major Currencies, together with the
Equivalent in Dollars of the aggregate amount of outstanding Competitive Bid
Advances denominated in Foreign Currencies, would exceed $500,000,000. Within
the limits of each Lender’s Revolving Credit Commitment, any Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

                    (b) Letters of Credit. Each Issuing Bank agrees, on the
terms and conditions hereinafter set forth, to issue performance and financial
letters of credit (each, a “Letter of Credit”) in any Major Currency for the
account of any Borrower from time to time on any Business Day during the period
from the Effective Date until 30 days before the Termination Date (i) in an
aggregate Available Amount for all Letters of Credit issued by all Issuing Banks
not to exceed at any time the Letter of Credit Facility at such time, (ii) in an
amount for each Issuing Bank not to exceed the amount of such Issuing Banks’
Letter of Credit Commitment at such time and (iii) in an amount for each such
Letter of Credit not to exceed an amount equal to the Unused Commitments of the
Lenders at such time, in each case, converting all non-Dollar amounts into the
Dollar Equivalent thereof; provided that any Borrower may request that Letters
of Credit be issued for the account of any of its Subsidiaries (without
designating such Subsidiary as a Designated Subsidiary) so long as such Borrower
remains obligated for the reimbursement of any drawings under such Letters of
Credit under the terms of this Agreement. No Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) of later than the Termination Date, provided
that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement

26

--------------------------------------------------------------------------------



Lenders) for the period following such Termination Date would be less than the
Available Amount of the Letters of Credit expiring after such Termination Date.
Within the limits referred to above, any Borrower may request the issuance of
Letters of Credit under this Section 2.01(b), repay any Revolving Credit
Advances resulting from drawings thereunder pursuant to Section 2.04(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
Each letter of credit listed on Schedule 2.01(b) shall be deemed to constitute a
Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of Section 2.04, be deemed to be an Issuing
Bank for each such letter of credit, provided that any renewal or replacement of
any such letter of credit shall be issued by an Issuing Bank pursuant to the
terms of this Agreement. The terms “issue”, “issued”, “issuance” and all similar
terms, when applied to a Letter of Credit, shall include any renewal, extension
or amendment thereof.

                    (c) The Swing Line Advances. Each Swing Line Bank severally
agrees, on the terms and conditions hereinafter set forth, to make Swing Line
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount
outstanding not to exceed at any time the lesser of (i) such Swing Line Bank’s
Swing Line Commitment and (ii) the Unused Commitments of the Lenders at such
time. Each Swing Line Borrowing shall be in an aggregate amount of no less than
€1,000,000 or $1,000,000, as the case may be. Each Swing Line Borrowing shall
consist of Swing Line Advances of the same Type made on the same day by the
Swing Line Banks ratably according to their respective Swing Line Commitments.
Within the limits of the Swing Line Facility and within the limits referred to
in clause (ii) above, the Borrowers may borrow under this 2.01(c), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(c).

                    (d) Relationship of the Swing Line Facility with the
Revolving Credit Facility. The Revolving Credit Facility may be used by way of
Swing Line Advances. The Swing Line Facility is not independent of the Revolving
Credit Facility.

                    SECTION 2.02. Making the Revolving Credit Advances and Swing
Line Advances. (a) Each Revolving Credit Borrowing shall be made on notice,
given not later than (x) 10:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Major Currency, (y) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars or (z) 9:00 A.M. (New York City time) on the day
of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent (and
the Agent shall, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, immediately relay such notice to the Sub-Agent),
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and currency
for each such Revolving Credit Advance. Each Lender shall, before 11:00 A.M.
(New York City time) on the date of such

27

--------------------------------------------------------------------------------



Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Major Currency, make available for the account of its Applicable Lending Office
to the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion (as determined in accordance with Section 2.01) of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s aforesaid address or at the applicable Payment Office,
as the case may be; provided, however, that the Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Banks in the same currency as the requested Revolving
Credit Advance and outstanding on the date of such Revolving Credit Borrowing,
plus interest accrued and unpaid thereon to and as of such date, available to
the Swing Line Banks and such other Lenders for repayment of such Swing Line
Advances.

                    (b) Each Swing Line Borrowing shall be made on notice, given
not later than 9:30 A.M. (London time) on the date of the proposed Swing Line
Borrowing, by the applicable Borrower to the Swing Line Agent which shall give
to each Swing Line Bank prompt notice thereof by facsimile. Each such notice of
a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by
facsimile, such notice to be in substantially the form of Exhibit B-3 hereto,
specifying therein the requested (i) date of such Swing Line Borrowing, (ii)
Type of Swing Line Advances comprising such Swing Line Borrowing, (iii)
aggregate amount of such Swing Line Borrowing, and (iv) the Interest Period for
each such Swing Line Advance. Each Swing Line Bank shall, before 11:00 A.M.
(London time) on the date of such Swing Line Borrowing, make available for the
account of its Applicable Lending Office to the Swing Line Agent, in same day
funds, such Swing Line Bank’s ratable portion of such Swing Line Borrowing.
After receipt of such funds by the Swing Line Agent and upon fulfillment of the
applicable conditions set forth in Article III, the Swing Line Agent will make
such funds available to the relevant Borrower as specified in the applicable
Notice of Swing Line Borrowing.

                    (c) Anything in subsection (a) above to the contrary
notwithstanding, a Borrower may not select Eurocurrency Rate Advances for any
proposed Revolving Credit Borrowing if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.09 or
2.12.

                    (d) Each Notice of Revolving Credit Borrowing and Notice of
Swing Line Borrowing of any Borrower shall be irrevocable and binding on such
Borrower. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the Borrower requesting such Revolving Credit Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by such Borrower to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such

28

--------------------------------------------------------------------------------



failure, is not made on such date. The Borrower requesting a Swing Line
Borrowing shall indemnify each Swing Line Bank against any loss, cost or expense
incurred by such Swing Line Bank as a result of any failure to fulfill on or
before the date specified in such Notice of Swing Line Borrowing for such Swing
Line Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Swing Line Bank to fund the Swing Line Advance to
be made by such Swing Line Bank as part of such Swing Line Borrowing when such
Swing Line Advance, as a result of such failure, is not made on such date.

                    (e) (i) Unless the Agent shall have received notice from a
Lender prior to the time of any Revolving Credit Borrowing that such Lender will
not make available to the Agent such Lender’s ratable portion of such Revolving
Credit Borrowing the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower proposing such
Revolving Credit Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (x) in the case of such
Borrower, the higher of (A) the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (y) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in any Major Currency. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.

                    (ii) Unless the Swing Line Agent shall have received notice
from a Swing Line Bank prior to 11:00 A.M. (London time) on the day of any Swing
Line Borrowing that such Swing Line Bank will not make available to the Swing
Line Agent such Swing Line Bank’s ratable portion of such Swing Line Borrowing,
the Swing Line Agent may assume that such Swing Line Bank has made such portion
available to the Swing Line Agent on the date of such Swing Line Borrowing in
accordance with subsection (b) of this Section 2.02 and the Swing Line Agent
may, in reliance upon such assumption, make available to the Borrower proposing
such Swing Line Borrowing on such date a corresponding amount. If and to the
extent that such Swing Line Bank shall not have so made such ratable portion
available to the Swing Line Agent such Swing Line Bank and such Borrower
severally agree to repay to the Swing Line Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swing Line Agent at (x) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Swing Line Advances
comprising such Swing Line Borrowing and (B) the cost of funds incurred by the
Swing Line Agent in respect of such amount, and (y) in the case of such Swing
Line Bank, the cost of funds incurred by the Swing Line Agent in respect of such
amount. If such Swing Line Bank shall repay to the Swing Line Agent such
corresponding amount, such amount so repaid shall

29

--------------------------------------------------------------------------------



constitute such Swing Line Bank’s Swing Line Advance as part of such Swing Line
Borrowing for purposes of this Agreement.

                    (f) (i) The failure of any Lender to make the Revolving
Credit Advance to be made by it as part of any Revolving Credit Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Advance on the date of such Revolving Credit Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing.

                    (ii) The failure of any Swing Line Bank to make the Swing
Line Advance to be made by it as part of any Swing Line Borrowing shall not
relieve any other Swing Line Bank of its obligation hereunder to make its Swing
Line Advance on the date of such Swing Line Borrowing, but no Swing Line Bank
shall be responsible for the failure of any other Swing Line Bank to make the
Swing Line Advance to be made by such other Swing Line Bank on the date of any
Swing Line Borrowing.

                    (g) If the respective Unused Commitments of the Lenders on
the first day of an Interest Period for any Revolving Credit Borrowing are
different from the respective Unused Commitments of the Lenders on the last day
of such Interest Period, the Agent shall so notify the Lenders and the
respective Revolving Credit Advances shall be reallocated among the Lenders so
that, after giving effect to such reallocation, the Revolving Credit Advances
comprising such Revolving Credit Borrowing and continuing into the subsequent
Interest Period are funded by the Lenders ratably according to their respective
Unused Commitments on such last day. Each Lender agrees that the conditions
precedent set forth in Section 3.03 shall not apply to any additional amounts
required to be funded by such Lender pursuant to this Section 2.02(g).

                    SECTION 2.03. The Competitive Bid Advances. (a) Each Lender
severally agrees that any Borrower may request Competitive Bid Borrowings under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring seven days prior to the Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount (based in respect of any Advance
denominated in a Foreign Currency on the Equivalent in Dollars on such Business
Day) of the Advances and the aggregate Available Amount of Letters of Credit
then outstanding shall not exceed the aggregate amount of the Revolving Credit
Commitments. Notwithstanding anything herein to the contrary, no Competitive Bid
Borrowing may be made in a Foreign Currency if, after giving effect to the
making of such Competitive Bid Borrowing, the Equivalent in Dollars of the
aggregate amount of outstanding Competitive Bid Advances denominated in Foreign
Currencies, together with the Equivalent in Dollars of the aggregate amount of
outstanding Revolving Credit Advances denominated in Major Currencies, would
exceed $500,000,000.

 

 

 

          (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and the Agent shall, in the case of a
Competitive Bid Borrowing not consisting of Fixed Rate Advances or LIBO Rate
Advances to be denominated in Dollars, immediately notify the Sub-Agent), by
telecopier, a notice of a Competitive Bid Borrowing (a “Notice of Competitive
Bid Borrowing”), in substantially

30

--------------------------------------------------------------------------------




 

 

 

the form of Exhibit B-2 hereto, specifying therein the requested (A) date of
such proposed Competitive Bid Borrowing, (B) aggregate amount of such proposed
Competitive Bid Borrowing, (C) interest rate basis and day count convention to
be offered by the Lenders, (D) currency of such proposed Competitive Bid
Borrowing, (E) in the case of a Competitive Bid Borrowing consisting of LIBO
Rate Advances, Interest Period of each Competitive Bid Advance to be made as
part of such Competitive Bid Borrowing, or in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances or Local Rate Advances, maturity
date for repayment of each Fixed Rate Advance or Local Rate Advance to be made
as part of such Competitive Bid Borrowing (which maturity date may not be
earlier than the date occurring five days after the date of such Competitive Bid
Borrowing or later than the Termination Date), (F) interest payment date or
dates relating thereto, (G) location of such Borrower’s account to which funds
are to be advanced, and (H) other terms (if any) to be applicable to such
Competitive Bid Borrowing, not later than (w) 10:00 A.M. (New York City time) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in its Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (each Advance comprising any such Competitive Bid Borrowing
being referred to herein as a “Fixed Rate Advance”) and that the Advances
comprising such proposed Competitive Bid Borrowing shall be denominated in
Dollars, (x) 10:00 A.M. (New York City time) at least four Business Days prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
instead specify in its Notice of Competitive Bid Borrowing that the Advances
comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (y) 3:00 P.M. (New York City time) at least three
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 3:00 P.M. (New York City time) at
least five Business Days prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall instead specify in its Notice of Competitive
Bid Borrowing that the Advances comprising such Competitive Bid Borrowing shall
be LIBO Rate Advances denominated in any Foreign Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. Any
Notice of Competitive Bid Borrowing by a Designated Subsidiary shall be given to
the Agent in accordance with the preceding sentence through the Company on
behalf of such Designated Subsidiary. The Agent shall in turn promptly notify
each Lender of each request for a Competitive Bid Borrowing received by it from
such Borrower by sending such Lender a copy of the related Notice of Competitive
Bid Borrowing.

 

 

 

          (ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower and to the Sub-Agent, if applicable), (A) before 9:30 A.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City

31

--------------------------------------------------------------------------------




 

 

 

 

time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 10:00 A.M. (New York City time) on
the second Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of either Fixed
Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (D) before 10:00 A.M. (New York City
time) four Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in any Foreign Currency, of the minimum amount and maximum
amount of each Competitive Bid Advance which such Lender would be willing to
make as part of such proposed Competitive Bid Borrowing (which amounts, or the
Equivalent thereof in Dollars, as the case may be, may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender’s Commitment,
if any), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent in its capacity as a Lender shall, in its sole discretion, elect to
make any such offer, it shall notify such Borrower of such offer at least 30
minutes before the time and on the date on which notice of such election is to
be given to the Agent, by the other Lenders. If any Lender shall elect not to
make such an offer, such Lender shall so notify the Agent, before 10:00 A.M.
(New York City time) (and the Agent shall notify the Sub-Agent, if applicable)
on the date on which notice of such election is to be given to the Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
that the failure by any Lender to give such notice shall not cause such Lender
to be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

 

 

 

 

          (iii) The Borrower proposing the Competitive Bid Advance shall, in
turn, (A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 10:00 A.M. (New York City time) on
the Business Day prior to the date of such Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (D) before 10:00 A.M. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:

 

 

 

 

 

          (x) cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

 

 

 

 

 

          (y) accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent (and the Agent shall give notice to the Sub-Agent, if applicable) of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the

32

--------------------------------------------------------------------------------




 

 

 

minimum amount, and equal to or less than the maximum amount, notified to such
Borrower by the Agent on behalf of such Lender for such Competitive Bid Advance
pursuant to paragraph (ii) above) to be made by each Lender as part of such
Competitive Bid Borrowing, and reject any remaining offers made by Lenders
pursuant to paragraph (ii) above by giving the Agent notice to that effect;
provided, however, that such Borrower shall not accept any offer in excess of
the requested bid amount for any maturity. Such Borrower shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders. If two or more
Lenders have offered the same interest rate, the amount to be borrowed at such
interest rate will be allocated among such Lenders in proportion to the amount
that each such Lender offered at such interest rate.


 

 

 

          (iv) If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent that such Competitive Bid Borrowing is canceled pursuant to paragraph
(iii)(x) above, the Agent shall give prompt notice thereof to the Lenders and
such Competitive Bid Borrowing shall not be made.

 

 

 

          (v) If the Borrower proposing the Competitive Bid Borrowing accepts
one or more of the offers made by any Lender or Lenders pursuant to paragraph
(iii)(y) above, the Agent shall in turn promptly notify (A) each Lender that has
made an offer as described in paragraph (ii) above, of the date and aggregate
amount of such Competitive Bid Borrowing and whether or not any offer or offers
made by such Lender pursuant to paragraph (ii) above have been accepted by such
Borrower, (B) each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to
be made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 11:00 A.M. (New York City time), in the case of
Competitive Bid Advances to be denominated in Dollars or 11:00 A.M. (London
time), in the case of Competitive Bid Advances to be denominated in any Foreign
Currency, on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent (x) in the case of a Competitive Bid
Borrowing denominated in Dollars, at its address referred to in Section 9.02, in
same day funds, such Lender’s portion of such Competitive Bid Borrowing in
Dollars, and (y) in the case of a Competitive Bid Borrowing in a Foreign
Currency, at the Payment Office for such Foreign Currency as shall have been
notified by the Agent to the Lenders prior thereto, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in such Foreign Currency.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Agent of such funds, the Agent will make such funds available to
such Borrower’s account at the location specified by such Borrower in its Notice
of Competitive Bid Borrowing. Promptly after each Competitive Bid Borrowing the
Agent will notify each Lender of the amount and tenor of such Competitive Bid
Borrowing.

33

--------------------------------------------------------------------------------




 

 

 

          (vi) If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent that it accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall be
irrevocable and binding on such Borrower. Such Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by such Borrower to fulfill on or before the date specified in the
related Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing when such Competitive Bid
Advance, as a result of such failure, is not made on such date.

                    (b) Each Competitive Bid Borrowing shall be in an aggregate
amount not less than $10,000,000 (or the Equivalent thereof in any Foreign
Currency, determined as of the time of the applicable Notice of Competitive Bid
Borrowing) or an integral multiple of $1,000,000 (or the Equivalent thereof in
any Foreign Currency, determined as of the time of the applicable Notice of
Competitive Bid Borrowing) in excess thereof and, following the making of each
Competitive Bid Borrowing, the Borrower that has borrowed such Competitive Bid
Borrowing shall be in compliance with the limitation set forth in the proviso to
the first sentence of subsection (a) above.

                    (c) Within the limits and on the conditions set forth in
this Section 2.03, any Borrower may from time to time borrow under this Section
2.03, repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

                    (d) Any Borrower that has borrowed through a Competitive Bid
Borrowing shall repay to the Agent for the account of each Lender that has made
a Competitive Bid Advance, on the maturity date of such Competitive Bid Advance
(such maturity date being that specified by such Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and provided in the Competitive
Bid Note evidencing such Competitive Bid Advance), the then unpaid principal
amount of such Competitive Bid Advance. Such Borrower shall have no right to
prepay any principal amount of any Competitive Bid Advance unless, and then only
on the terms, specified by such Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above and set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.

                    (e) Each Borrower that has borrowed through a Competitive
Bid Borrowing shall pay interest on the unpaid principal amount of each
Competitive Bid Advance comprising such Competitive Bid Borrowing from the date
of such Competitive Bid Advance to the date the principal amount of such
Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance specified by the Lender making such Competitive Bid
Advance in its notice with respect thereto delivered pursuant to subsection
(a)(ii) above, payable on the interest payment date or dates specified by such
Borrower for such Competitive Bid Advance in the related Notice of Competitive
Bid Borrowing delivered pursuant to subsection (a)(i) above, as provided in

34

--------------------------------------------------------------------------------



the Competitive Bid Note evidencing such Competitive Bid Advance. Upon the
occurrence and during the continuance of an Event of Default under Section
6.01(a), such Borrower shall pay interest on the amount of unpaid principal of
and interest on each Competitive Bid Advance owing to a Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

                    (f) The indebtedness of any Borrower resulting from each
Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

                    SECTION 2.04. Issuance of and Drawings and Reimbursement
Under Letters of Credit. (a) Request for Issuance. (i) Each Letter of Credit
shall be issued upon notice, given not later than 11:00 A.M. (New York City
time) on the fifth Business Day prior to the date of the proposed issuance of
such Letter of Credit (or on such shorter notice as the applicable Issuing Bank
may agree), by any Borrower to any Issuing Bank, and such Issuing Bank shall
give the Agent, prompt notice thereof by facsimile. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or facsimile, specifying therein the requested (A) date
of such issuance (which shall be a Business Day), (B) Available Amount and
currency (which shall be a Major Currency or Dollars) of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than the
Termination Date), (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
customary application and agreement for letter of credit as such Issuing Bank
may specify to the Borrower requesting such issuance for use in connection with
such requested Letter of Credit (a “Letter of Credit Application”). If (A) the
requested form of such Letter of Credit, in the reasonable judgment of the
Issuing Bank, conforms to standard practices of financial institutions that
regularly issue letters of credit, (B) the issuance of a letter of credit to the
beneficiary of such Letter of Credit would not, in the reasonable judgment of
the Issuing Bank, violate or conflict with (y) any regulatory or legal
restriction applicable to the Issuing Bank, or (z) any internal policy,
procedure or guideline of, the Issuing Bank that is consistent with standard
practices of financial institutions that regularly issue letters of credit and
(C) the Issuing Bank has not received written notice form any Lender, the Agent
or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.03 shall not be satisfied, then
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower requesting
such issuance at its office referred to in Section 9.02 or as otherwise agreed
with such Borrower in connection with such issuance. In the event and to the
extent that the provisions of any Letter of Credit Application shall conflict
with this Agreement, the provisions of this Agreement shall govern. An Issuing
Bank that issues a Letter of Credit which expires prior to the Termination Date
but provides for automatic extension of the expiry date will not exercise its
right to prevent the automatic extension of the expiry date unless (i) the
applicable conditions set forth in Section 3.03 are not satisfied as to the date
of such Issuing Bank’s required notice of non-extension, or (ii) such automatic
extension would extend the expiry date beyond the Termination Date.

35

--------------------------------------------------------------------------------



                    (b) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Sections 2.06(b), (c) or (d), an assignment in accordance with Section 9.06 or
otherwise pursuant to this Agreement.

                    (c) Drawing and Reimbursement. The payment by an Issuing
Bank of a draft drawn under any Letter of Credit shall constitute for all
purposes of this Agreement the making by any such Issuing Bank of a Revolving
Credit Advance, which, in the case of Letters of Credit denominated in Dollars,
shall be a Base Rate Advance, in the amount of such draft or, in the case of a
Letter of Credit denominated in any Major Currency, shall be an Advance that
bears interest at the Overnight Eurocurrency Rate (as defined below) of such
Issuing Bank for a period of five Business Days and thereafter, shall be a Base
Rate Advance in the Equivalent in Dollars on such fifth Business Day for the
amount of such draft. Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) of each drawing under any Letter of Credit issued by it
to the Company, the applicable Borrower (if not the Company) and the Agent. Upon
written demand by such Issuing Bank, with a copy of such demand to the Agent and
the Company, each Lender shall pay to the Agent such Lender’s Ratable Share of
such outstanding Revolving Credit Advance, by making available for the account
of its Applicable Lending Office to the Agent for the account of such Issuing
Bank, by deposit to the Agent’s Account, in same day funds, an amount equal to
the portion of the outstanding principal amount of such Revolving Credit Advance
to be funded by such Lender, provided that the Lenders shall not be required to
fund such Revolving Credit Advances resulting from drawings under a Letter of
Credit denominated in any Major Currency until such Advance is exchanged for the
Equivalent in Dollars and is a Base Rate Advance. Each Lender acknowledges and
agrees that its obligation to make Revolving Credit Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank. Each Lender agrees to fund its
Ratable Share of an

36

--------------------------------------------------------------------------------



outstanding Revolving Credit Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. If and to the extent that any Lender shall not have so
made the amount of such Revolving Credit Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day. “Overnight Eurocurrency Rate” means the rate per annum applicable
to an overnight period beginning on one Business Day and ending on the next
Business Day equal to the sum of the Applicable Margin for Eurocurrency Rate
Advances and the rate per annum quoted by the applicable Issuing Bank to the
Agent as the rate at which it is offering overnight deposits in the relevant
currency in amounts comparable to such Issuing Bank’s Advances resulting from
drawings on Letters of Credit denominated in a Major Currency.

                    (d) Letter of Credit Reports. Each Issuing Bank shall
furnish (A) to the Agent (with a copy to the Company) on the first Business Day
of each month a written report summarizing issuance and expiration dates of
Letters of Credit during the preceding month and drawings during such month
under all Letters of Credit and (B) to the Agent (with a copy to the Company) on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.

                    (e) Failure to Make Advances. The failure of any Lender to
make the Revolving Credit Advance to be made by it on the date specified in
Section 2.04(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.

                    SECTION 2.05. Fees. (a) Commitment Fee. The Company agrees
to pay to the Agent for the account of each Lender a commitment fee on the
aggregate amount of such Lender’s Unused Commitment (Fee Calculation) from the
date hereof in the case of each Initial Lender and from the effective date
specified in the Assumption Agreement or in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2012, and on the
Termination Date, provided that no Defaulting Lender shall be entitled to
receive any commitment fee for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

37

--------------------------------------------------------------------------------



                    (b) Letter of Credit Fees. (i) Each Borrower shall pay to
the Agent for the account of each Lender a fee on such Lender’s Ratable Share of
the sum of (x) the average daily aggregate Available Amount of all Letters of
Credit issued at the request of such Borrower and outstanding from time to time
and (y) any Advances bearing interest at the Overnight Eurocurrency Rate as
provided in Section 2.04(c) and outstanding from time to time, at a rate per
annum equal to the Applicable Letter of Credit Rate in effect from time to time,
during such calendar quarter, payable in arrears quarterly on the third Business
Day after the last day of each March, June, September and December, commencing
with the quarter ended June 30, 2012, and on and after the Termination Date
payable upon demand; provided that the Applicable Letter of Credit Rate shall be
1% above the Applicable Letter of Credit Rate in effect upon the occurrence and
during the continuation of an Event of Default if the Borrowers are required to
pay default interest pursuant to Section 2.08(b); and provided, further, that no
Defaulting Lender shall be entitled to receive any fee in respect of Letters of
Credit for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay such fee to that Defaulting Lender but
shall pay such fee in the manner and to the extent set forth in Section 2.20).

 

 

 

          (ii) Each Borrower shall pay to each Issuing Bank for its own account
such reasonable fees as have been agreed between the Company and such Issuing
Bank.

                    (c) Agent’s Fees. The Company shall pay to the Agent and
Swing Line Agent for its own account such fees, and at such times, as the
Company and such Agent may separately agree.

                    SECTION 2.06. Termination or Reduction of the Commitments.
(a) Optional Ratable Termination or Reduction. The Company shall have the right,
upon at least three Business Days’ notice to the Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments of the Lenders,
provided that each partial reduction shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that following any such termination or reduction, the aggregate Swing
Line Commitments shall not exceed the aggregate Revolving Credit Commitments.
The aggregate amount of the Commitments, once reduced as provided in this
Section 2.06(a), may not be reinstated.

                    (b) Non-Ratable Termination by Assignment. The Company shall
have the right, upon at least ten Business Days’ written notice to the Agent
(which shall then give prompt notice thereof to the relevant Lender), to require
any Lender (including any Defaulting Lender) to assign, pursuant to and in
accordance with the provisions of Section 9.06, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Event of Default shall
have occurred and be continuing at the time of such request and at the time of
such assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all accrued commitment fees and Letter
of Credit fees payable to such Lender and all other accrued and unpaid amounts
owing to such Lender under any provision of this Agreement (including, but not
limited to, any increased costs or other additional amounts owing under Section
2.11 and Section 9.04 and any indemnification for Taxes under Section 2.14) as
of the effective date of such assignment; (iv) if the assignee selected by the
Company is not an existing Lender, such assignee or the Company shall have paid
the processing and recordation fee

38

--------------------------------------------------------------------------------



required under Section 9.06(a) for such assignment and (v) if the assigning
Lender is an Issuing Bank, the Company shall pay to the Agent for deposit in the
Cash Deposit Account an amount equal to the Available Amount of all Letters of
Credit issued by such Issuing Bank; provided further that the Company shall have
no right to replace more than three Non-Defaulting Lenders in any calendar year
pursuant to this Section 2.06(b); and provided further that the assigning
Lender’s rights under Sections 2.11, 2.14 and 9.04, and, in the case of an
Issuing Bank, Sections 2.04(b) and 6.02, and its obligations under Section 8.05,
shall survive such assignment as to matters occurring prior to the date of
assignment.

                    (c) Non-Ratable Reduction. (i) The Company shall have the
right, at any time other than during any Rating Condition, upon at least ten
Business Days’ notice to a Lender (with a copy to the Agent), to terminate in
whole such Lender’s Commitments. Such termination shall be effective, (x) with
respect to such Lender’s Unused Commitment, on the date set forth in such
notice, provided, however, that such date shall be no earlier than ten Business
Days after receipt of such notice and (y) with respect to each Advance
outstanding to such Lender, in the case of Base Rate Advances, on the date set
forth in such notice and, in the case of Eurocurrency Rate, on the last day of
the then current Interest Period relating to such Advance; provided further,
however, that such termination shall not be effective, if, after giving effect
to such termination, the Company would, under this Section 2.06(c), reduce the
Lenders’ Revolving Credit Commitments in any calendar year by an amount in
excess of the Revolving Credit Commitments of any three Lenders or $240,000,000,
whichever is greater on the date of such termination. Notwithstanding the
preceding proviso, the Company may terminate in whole the Commitments of any
Lender in accordance with the terms and conditions set forth in Section 2.06(b).
Upon termination of a Lender’s Commitments under this Section 2.06(c), the
Company will pay or cause to be paid all principal of, and interest accrued to
the date of such payment on, Advances owing to such Lender and pay any accrued
commitment fees or Letter of Credit fees payable to such Lender pursuant to the
provisions of Section 2.05, and all other amounts payable to such Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 2.11 and any indemnification for Taxes under Section 2.14);
and upon such payments and, if such Lender is an Issuing Bank, shall pay to the
Agent for deposit in the Cash Deposit Account an amount equal to the Available
Amount of all Letters of Credit issued by such Issuing Bank, the obligations of
such Lender hereunder shall, by the provisions hereof, be released and
discharged; provided, however, that such Lender’s rights under Sections 2.11,
2.14 and 9.04, and, in the case of an Issuing Bank, Sections 2.04(b) and 6.02,
and its obligations under Section 8.05 shall survive such release and discharge
as to matters occurring prior to such date. The aggregate amount of the
Commitments of the Lenders once reduced pursuant to this Section 2.06(c) may not
be reinstated.

                    (ii) For purposes of this Section 2.06(c) only, the term
“Rating Condition” shall mean a period commencing with notice (a “Rating
Condition Notice”) by the Agent to the Company and the Lenders to the effect
that the Agent has been informed that the rating of the senior public Debt of
the Company is unsatisfactory under the standard set forth in the next sentence,
and ending with notice by the Agent to the Company and the Lenders to the effect
that such condition no longer exists. The Agent shall give a Rating Condition
Notice promptly upon receipt from the Company or any Lender of notice stating,
in effect, that both of S&P and Moody’s (or any successor by merger or
consolidation to the business of either thereof), respectively, then rate the
senior public Debt of the Company lower than BBB- and Baa3. The Company agrees
to give notice to the Agent forthwith upon any change in a rating by either such
organization of the

39

--------------------------------------------------------------------------------



senior public Debt of the Company; the Agent shall have no duty whatsoever to
verify the accuracy of any such notice from the Company or any Lender or to
monitor independently the ratings of the senior public Debt of the Company and
no Lender shall have any duty to give any such notice. The Agent shall give
notice to the Lenders and the Company as to the termination of a Rating
Condition promptly upon receiving a notice from the Company to the Agent (which
notice the Agent shall promptly notify to the Lenders) stating that the rating
of the senior public Debt of the Company does not meet the standard set forth in
the second sentence of this clause (ii), and requesting that the Agent notify
the Lenders of the termination of the Rating Condition. The Rating Condition
shall terminate upon the giving of such notice by the Agent.

                    (d) Termination by a Lender. In the event that a Change of
Control occurs, each Lender may, by notice to the Company and the Agent given
not later than 50 calendar days after such Change of Control, terminate its
Revolving Credit Commitment, its Unissued Letter of Credit Commitment and its or
its affiliate’s Swing Line Commitment, if any, which Commitments shall be
terminated effective as of the later of (i) the date that is 60 calendar days
after such Change of Control or (ii) the end of the Interest Period for any
Eurocurrency Rate Advance outstanding at the time of such Change of Control or
for any Eurocurrency Rate Advance made pursuant to the next sentence of this
Section 2.06(d). Upon the occurrence of a Change of Control, each Borrower’s
right to make a Borrowing or request the issuance of a Letter of Credit under
this Agreement shall be suspended for a period of 60 calendar days, except for
Base Rate Advances and Eurocurrency Rate Advances having an Interest Period
ending not later than 90 calendar days after such Change of Control. A notice of
termination pursuant to this Section 2.06(d) shall not have the effect of
accelerating any outstanding Advance of such Lender and the Notes of such
Lender.

                    (e) Funds deposited to the Cash Deposit Account pursuant to
Section 2.06(b)(v) above (in the case of an assigning Lender thereunder that is
an Issuing Bank) or Section 2.06(c)(i) above (in the case of a Lender whose
Commitments are terminated thereunder that is an Issuing Bank) shall be applied
to reimburse any drawings made under any Letter of Credit issued by such
applicable Issuing Bank to the extent permitted by applicable law, and if so
applied then such reimbursement shall be deemed satisfaction of the obligations
of the Lenders and of the applicable Borrower to reimburse such drawing. After
all of the Letters of Credit issued by such Issuing Banks shall have expired or
been fully drawn upon and all other obligations of the Borrowers hereunder to
such Issuing Banks have been paid in full, the balance, if any, in the Cash
Deposit Account shall be promptly returned to the Company.

                    SECTION 2.07. Repayment of Advances. (a) Revolving Credit
Advances. Each Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

                    (b) Competitive Bid Advances. Each Borrower shall repay to
the Agent, for the account of each Lender that has made a Competitive Bid
Advance, the aggregate outstanding principal amount of each Competitive Bid
Advance made to such Borrower and owing to such Lender on the earlier of (i) the
maturity date therefor, specified in the related Notice of Competitive Bid
Borrowing delivered pursuant to Section 2.03(a)(i) and (ii) the Termination
Date.

40

--------------------------------------------------------------------------------



                    (c) Letter of Credit Reimbursements. The obligation of any
Borrower under this Agreement, any Letter of Credit Application and any other
agreement or instrument, in each case, to repay any Revolving Credit Advance
that results from payment of a drawing under a Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Application and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by a
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof as set
forth in Section 9.16 or otherwise):

 

 

 

          (i) any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Application, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

 

 

          (ii) any change in the time, manner or place of payment of any Letter
of Credit;

 

 

 

          (iii) the existence of any claim, set-off, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

 

 

          (iv) any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

 

 

 

          (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;

 

 

 

          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or

 

 

 

          (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of such Borrower’s
obligations hereunder.

                    (d) Swing Line Advances. (i) Each Borrower shall repay to
the Swing Line Agent for the ratable account of the Swing Line Banks on the last
day of the applicable Interest Period, the unpaid principal amount of any Swing
Line Advance then outstanding.

 

 

 

          (ii) In the event that a Borrower does not repay a Swing Line Advance
made to it in full on the last day of its Interest Period, on the Business Day
immediately following such day, that Borrower shall be deemed to have served a
Notice of Revolving Credit Borrowing for a Revolving Credit Borrowing to be made
on the third Business Day thereafter in the amount (including accrued interest)
and currency of such Swing Line

41

--------------------------------------------------------------------------------




 

 

 

Advance and with an Interest Period of one month and such Revolving Credit
Advance shall be made on the third Business Day in accordance with Section
2.02(a) (without regard to the minimum amount thereof) and the proceeds thereof
applied in repayment of such Swing Line Advance. Notwithstanding anything
contained herein to the contrary, for the time period from the day immediately
following the end of the Interest Period for any such Swing Line Advance that is
not repaid on the last day of its Interest Period until and including the third
Business Day thereafter, Section 2.08(b) shall apply to the unpaid principal
amount of any such Swing Line Advance.

 

 

 

          (iii) Section 3.03 shall not apply to any Revolving Credit Advance to
which this Section 2.07(d) refers.

 

 

 

          (iv) In the circumstances set out in paragraph (ii) above, to the
extent that it is not possible to make a Revolving Credit Advance due to the
insolvency of a Borrower, the Lenders will indemnify (pro-rata according to
their Revolving Credit Commitments) the Swing Line Banks for any loss that they
incur as a result of the relevant Swing Line Borrowing.

 

 

                    SECTION 2.08. Interest on Revolving Credit Advances and
Swing Line Advances. (a) Scheduled Interest. (i) Each Borrower shall pay
interest on the unpaid principal amount of each Revolving Credit Advance owing
by such Borrower to each Lender from the date of such Revolving Credit Advance,
until such principal amount shall be paid in full, at the following rates per
annum:

 

 

 

          (A) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

 

 

 

          (B) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

 

                    (ii) Each Borrower shall pay interest on the unpaid
principal amount of each Swing Line Advance owing by such Borrower to each Swing
Line Bank from the date of such Swing Line Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

 

 

          (A) Euro Swing Line Advances. For each Euro Swing Line Advance, a rate
per annum equal at all times during the Interest Period for such Euro Swing Line
Advance to the sum of (x) the rate per annum determined by the Swing Line Agent
to be the arithmetic

42

--------------------------------------------------------------------------------




 

 

 

mean (rounded upwards to the nearest whole multiple of 1/16 of 1% per annum, if
such arithmetic mean is not such a multiple) of the rates at which deposits in
Euro are offered by the principal office of each of the Reference Banks to prime
banks in the European interbank market at 11:00 A.M. (Brussels time) on the date
of such Euro Swing Line Advance for an amount substantially equal to the amount
that would be the Reference Banks’ respective ratable shares of such Borrowing
outstanding during such Interest Period and for a period equal to such Interest
Period; provided that if only one Reference Bank is able to provide the rates as
described above, each Swing Line Bank shall supply the Swing Line Agent with its
rate for same day funding in Euro to prime banks in the European interbank
market at 11:00 A.M. (Brussels time) on the date of such Euro Swing Line Advance
for an amount substantially equal to the amount equal to such Swing Line Bank’s
ratable share of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period and such rate shall be payable to such
Swing Line Bank plus (y) the Applicable Margin plus (z) Mandatory Cost, if any,
payable in arrears on the last day of such Interest Period.

 

 

 

          (B) Dollar Swing Line Advances. For each Dollar Swing Line Advance, a
rate per annum equal at all times during the Interest Period for such Dollar
Swing Line Advance to the sum of (x) the rate per annum determined by the Swing
Line Agent to be the arithmetic mean (rounded upwards to the nearest whole
multiple of 1/16 of 1% per annum, if such arithmetic mean is not such a
multiple) of the rates at which deposits in Dollars are offered by the principal
office of each of the Reference Banks to prime banks in the London interbank
market at 11:00 A.M. (London time) on the date of such Dollar Swing Line Advance
for an amount substantially equal to the amount that would be the Reference
Banks’ respective ratable shares of such Borrowing outstanding during such
Interest Period and for a period equal to such Interest Period; provided that if
only one Reference Bank is able to provide the rates as described above, each
Swing Line Bank shall supply the Swing Line Agent with its rate for same day
funding in Dollars to prime banks in the London interbank market at 11:00 A.M.
(London time) on the date of such Dollar Swing Line Advance for an amount
substantially equal to the amount equal to such Swing Line Bank’s ratable share
of such Borrowing outstanding during such Interest Period and for a period equal
to such Interest Period and such rate shall be payable to such Swing Line Bank
plus (y) the Applicable Margin plus (z) Mandatory Cost, if any, payable in
arrears on the last day of such Interest Period.

 

 

                    (b) Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), each Borrower shall
pay interest on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a) above, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder by such
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on such Revolving
Credit Advance pursuant to clause (a) above.

43

--------------------------------------------------------------------------------



                    SECTION 2.09. Interest Rate Determination. (a) Each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurocurrency Rate and each LIBO Rate if the Reuters Page is
unavailable. If any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. The Agent shall give
prompt notice to the Company and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.08(a)(ii).

                    (b) If, with respect to any Eurocurrency Rate Advances, the
Majority Lenders notify the Agent that (i) they are unable to obtain matching
deposits in the London interbank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Revolving Credit Advances as part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Agent shall forthwith so notify each Borrower and
the Lenders, whereupon (A) such Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Major Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances, and (B) the obligation of the Lenders to make
Eurocurrency Rate Advances in the same currency as such Eurocurrency Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

                    (c) If any Borrower, in requesting a Revolving Credit
Borrowing comprised of Eurocurrency Rate Advances, shall fail to select the
duration of the Interest Period for such Eurocurrency Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify such Borrower and the
Lenders and such Advances will (to the extent such Eurocurrency Rate Advances
remain outstanding on such day) automatically, on the last day of the then
existing Interest Period therefor, (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in any Major Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into Base Rate Advances.

                    (d) Upon the occurrence and during the continuance of any
Event of Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
(to the extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Major Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended.

44

--------------------------------------------------------------------------------



                    (e) If the Reuters Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate
Advances, as the case may be,

 

 

 

          (i) the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

 

 

 

          (ii) with respect to Eurocurrency Rate Advances, each such Advance
will (to the extent such Eurocurrency Rate Advance remains outstanding on such
day) automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Major Currency, be prepaid by the applicable Borrower or be automatically
exchanged into an Equivalent amount of Dollars and Converted into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

 

 

 

          (iii) the obligation of the Lenders to make Eurocurrency Rate Advances
or LIBO Rate Advances shall be suspended until the Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

                    SECTION 2.10. Prepayments of Revolving Credit Advances and
Swing Line Advances. (a) Optional Prepayments. (i) Revolving Credit Advances.
Each Borrower may, upon notice to the Agent stating the proposed date and
aggregate principal amount of the prepayment, given not later than 11:00 A.M.
(New York City time) on the second Business Day prior to the date of such
proposed prepayment, in the case of Eurocurrency Rate Advances, and not later
than 11:00 A.M. (New York City time) on the day of such proposed prepayment, in
the case of Base Rate Advances, and, if such notice is given, such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount not less than $10,000,000 or the
Equivalent thereof in a Major Currency (determined on the date notice of
prepayment is given) or an integral multiple of $1,000,000 or the Equivalent
thereof in a Major Currency (determined on the date notice of prepayment is
given) in excess thereof and (y) in the event of any such prepayment of a
Eurocurrency Rate Advance other than on the last day of the Interest Period
therefor, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c). Each notice of prepayment by a Designated
Subsidiary shall be given to the Agent through the Company.

                    (ii) Swing Line Advances. Each Borrower may, upon notice to
the Swing Line Agent by 9:00 A.M. (London time) on the date of the prepayment
stating the aggregate principal amount of the prepayment, and, if such notice is
given such Borrower shall, prepay the outstanding principal amount of the Swing
Line Advances comprising part of the same Swing Line Borrowing in whole or
ratably in part; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than €1,000,000 or $1,000,000, as the
case may be and (y) in

45

--------------------------------------------------------------------------------



the event of any such prepayment of a Swing Line Advance other than on the
maturity date therefor, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

                    (b) Mandatory Prepayments. (i) If, on any date, the sum of
(A) the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding plus (C) the aggregate
Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (D) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate Available Amount of all Letters of
Credit denominated in Major Currencies then outstanding exceeds 103% of the
aggregate Commitments of the Lenders on such date, the Company and each other
Borrower, if any, shall thereupon promptly prepay the outstanding principal
amount of any Advances owing by such Borrower in an aggregate amount (or deposit
an amount in the Cash Deposit Account) sufficient to reduce such sum (calculated
on the basis of the Available Amount of Letters of Credit being reduced by the
amount in the Cash Deposit Account) to an amount not to exceed 100% of the
aggregate Commitments of the Lenders on such date, together with any interest
accrued to the date of such prepayment on the principal amounts prepaid and, in
the case of any prepayment of a Eurocurrency Rate Advance, a LIBO Rate Advance
or a Local Rate Advance on a date other than the last day of an Interest Period
or at its maturity, any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c). The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b)(i) to the Borrowers and the Lenders.

                    (ii) If, on any date, the sum of (A) the Equivalent in
Dollars of the aggregate principal amount of all Eurocurrency Rate Advances
denominated in Major Currencies then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Competitive Bid Advances
denominated in Foreign Currencies then outstanding plus (C) the Equivalent in
Dollars of the aggregate Available Amount of all Letters of Credit denominated
in Major Currencies then outstanding (in each case, determined on the third
Business Day prior to such date), shall exceed 110% of $500,000,000, the Company
and each other Borrower shall prepay the outstanding principal amount of any
such Eurocurrency Rate Advances or any such LIBO Rate Advances owing by such
Borrower, on the last day of the Interest Periods relating to such Advances, in
an aggregate amount (or deposit an amount in the Cash Deposit Account)
sufficient to reduce such sum (calculated on the basis of the Available Amount
of Letters of Credit being reduced by the amount in the Cash Deposit Account) to
an amount not to exceed $500,000,000, together with any interest accrued to the
date of such prepayment on the principal amounts prepaid. The Agent shall give
prompt notice of any prepayment required under this Section 2.10(b)(ii) to the
Borrowers and the Lenders. Prepayments under this Section 2.10(b)(ii) shall be
allocated first to Swing Line Advances, ratably among the Swing Line Banks; and
any excess amount shall then be allocated to Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing selected by the
applicable Borrower, ratably among the Lenders.

                    SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not

46

--------------------------------------------------------------------------------



having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurocurrency Rate Advances
or LIBO Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower of such Advances shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to such Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent manifest error.

                    (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance of or participation
in the Letters of Credit (or similar contingent obligations) hereunder, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate as
to such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt, this Section 2.11(b) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, regardless of the
date adopted, issued, promulgated or implemented.

                    (c) Any Lender claiming any additional amounts payable
pursuant to this Section 2.11 shall, upon the written request of the Company
delivered to such Lender and the Agent, assign, pursuant to and in accordance
with the provisions of Section 9.06, all of its rights and obligations under
this Agreement and under the Notes to an Eligible Assignee selected by the
Company; provided, however, that (i) no Default shall have occurred and be
continuing at the time of such request and at the time of such assignment;
(ii) the assignee shall have paid to the assigning Lender the aggregate
principal amount of, and any interest accrued and unpaid to the date of such
assignment on, the Note or Notes of such Lender; (iii) the Company shall have
paid to the assigning Lender any and all commitment fees and other fees payable
to such Lender and all other accrued and unpaid amounts owing to such Lender
under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under this Section 2.11 and
Section 9.04(c), and any indemnification for Taxes under Section 2.14) as of the

47

--------------------------------------------------------------------------------



effective date of such assignment and (iv) if the assignee selected by the
Company is not an existing Lender, such assignee or the Company shall have paid
the processing and recordation fee required under Section 9.06(a) for such
assignment; provided further that the assigning Lender’s rights under Sections
2.11, 2.14 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

                    (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Company of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the 90
day period referred to above shall be extended to include the period of
retroactive effect thereof.

                    SECTION 2.12. Illegality. Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Major Currency, LIBO Rate Advances in Dollars or in
any Foreign Currency or Swing Line Advances in Euros or to fund or maintain
Eurocurrency Rate Advances in Dollars or in any Major Currency, LIBO Rate
Advances in Dollars or in any Foreign Currency or Swing Line Advances in Euros
hereunder, (a) each such Eurocurrency Rate Advance, such LIBO Rate Advance or
Swing Line Advance, as the case may be, will automatically, upon such demand,
(i) if such Eurocurrency Rate Advance or LIBO Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.08(a)(i), as the case may be, and (ii) if
such Eurocurrency Rate Advance, LIBO Rate Advance or Swing Line Advance is
denominated in any Foreign Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.08(a)(i), as the case may be, and (b) the
obligation of the Lenders to make such Eurocurrency Rate Advances, such LIBO
Rate Advances or such Swing Line Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.

                    SECTION 2.13. Payments and Computations. (a) Each Borrower
shall make each payment hereunder and under any Notes, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency, not later than 11:00 A.M. (New York City time) on the day
when due in Dollars to the Agent at the applicable Agent’s Account in same day
funds without set-off, counterclaim or deduction of any kind. Each Borrower
shall make each payment hereunder and under any Notes with respect to principal
of, interest on, and other amounts relating to Advances denominated in a Foreign
Currency not later than 12:00 Noon (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent in same day
funds by deposit of such funds to the applicable Agent’s Account without
set-off, counterclaim or deduction of any kind. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest,

48

--------------------------------------------------------------------------------



commitment fees or Letter of Credit fees ratably (other than amounts payable
pursuant to Section 2.03, 2.04(c), 2.05(b)(ii), 2.06(b), 2.06(c), 2.11, 2.14 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.18 or an extension of the Termination Date pursuant to
Section 2.19, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.06(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under any Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

                    (b) All computations of interest based on the Base Rate and
of commitment fees shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, all computations of interest on Swing Line
Advances or based on the Eurocurrency Rate (including the Overnight Eurocurrency
Rate) or the Federal Funds Rate and of Letter of Credit fees shall be made by
the Agent on the basis of a year of 360 days and all computations in respect of
Competitive Bid Advances shall be made by the Agent or the Sub-Agent, as the
case may be, as specified in the applicable Notice of Competitive Bid Borrowing
(or, in each case of Advances denominated in Foreign Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, commitment fees or Letter of
Credit fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

                    (c) Whenever any payment hereunder or under the Notes shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest, commitment fee
or Letter of Credit fee, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances or LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

                    (d) Unless the Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date

49

--------------------------------------------------------------------------------



such Lender repays such amount to the Agent, at (i) the Federal Funds Rate in
the case of Advances denominated in Dollars or (ii) the cost of funds incurred
by the Agent in respect of such amount in the case of Advances denominated in
Foreign Currencies.

                    SECTION 2.14. Taxes. (a) Except as otherwise provided in
this Section 2.14, any and all payments by or on behalf of any Borrower
(including the Company in its capacity as a guarantor under Article VII hereof)
hereunder or under the Notes shall be made, in accordance with Section 2.13,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, (i) in the case of each Lender and the Agent, (A)
net income taxes imposed by the United States or any State thereof and taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof and
(B) any United States withholding taxes resulting from FATCA and, (ii) in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower (including the Company in
its capacity as a guarantor under Article VII hereof) shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

                    (b) In addition, each Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes (hereinafter referred to
as “Other Taxes”).

                    (c) Each Borrower shall indemnify each Lender and the Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that a Borrower shall not be obligated to
pay any amounts in respect of penalties, interest or expenses pursuant to this
paragraph that are payable solely as a result of (i) the failure on the part of
the pertinent Lender or the Agent to pay over those amounts received from the
Borrowers under this clause (c) or (ii) the gross negligence or willful
misconduct on the part of the pertinent Lender or the Agent. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor. Each Lender agrees to
provide reasonably prompt notice to the Agent, the Company and any Borrower of
any imposition of Taxes or Other Taxes against such Lender; provided that
failure to give such notice shall not affect such Lender’s rights to
indemnification hereunder. Each Lender agrees that it will, promptly upon a
request by the Company or a Borrower having made an

50

--------------------------------------------------------------------------------



indemnification payment hereunder, furnish to the Company or such Borrower, as
the case may be, such evidence as is reasonably available to such Lender as to
the payment of the relevant Taxes or Other Taxes, and that it will, if requested
by the Company or such Borrower, cooperate with the Company or such Borrower, as
the case may be, in its efforts to obtain a refund or similar relief in respect
of such payment.

                    (d) Within 30 days after the date of any payment of Taxes by
a Borrower under subsection (a) above, each Borrower shall furnish to the Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing payment thereof. In the case of any payment hereunder or
under the Notes by or on behalf of any Borrower through an account or branch
outside the United States or by or on behalf of any Borrower by a payor that is
not a United States person, if such Borrower determines that no Taxes are
payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Agent, at such address, an opinion of counsel
acceptable to the Agent stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

                    (e) (i) Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender, on the date
of the Assumption Agreement or the Assignment and Assumption pursuant to which
it becomes a Lender in the case of each other Lender and on the date it changes
its Applicable Lending Office in the case of any Lender, and from time to time
thereafter as requested in writing by any Borrower (unless a change in law
renders such Lender unable lawfully to do so), shall provide the Agent and each
Borrower with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes. In addition, each Lender further agrees to provide any Borrower with
any form or document as any Borrower may reasonably request which is required by
any taxing authority outside the United States in order to secure an exemption
from, or reduction in the rate of, withholding tax in such jurisdiction, if
available to such Lender. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement or changes its Applicable Lending
Office indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
in the case of a Lender that initially becomes a party to this Agreement
pursuant to an assignment in accordance with Section 9.06 or a Lender that
undertakes a change in its Applicable Lending Office, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable on the date of such assignment or change with respect to the
assignee Lender or Lender after the change in Applicable Lending Office, but
only to the extent of United States withholding tax included in Taxes, if any,
applicable on the date of such assignment or change with respect to the assignor
Lender or Lender prior to such change in Applicable Lending Office. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8ECI
or W-8BEN, that a Lender reasonably considers to be

51

--------------------------------------------------------------------------------



confidential, such Lender shall give notice thereof to each Borrower and shall
not be obligated to include in such form or document such confidential
information.

                    (ii) In addition, if a payment made to a Lender hereunder or
under the Notes would be subject to United States withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Company and the Agent, at the time or times prescribed by law and at such time
or times reasonably requested by the Company or the Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for each
Borrower or the Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

                    (f) For any period with respect to which a Lender has failed
to provide each Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, each Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

                    (g) If any Borrower is required to pay any additional amount
to any Lender or to the Agent or on behalf of any of them to any taxing
authority pursuant to this Section 2.14, such Lender shall, upon the written
request of the Company delivered to such Lender and the Agent, assign, pursuant
to and in accordance with the provisions of Section 9.06, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Default shall have
occurred and be continuing at the time of such request and at the time of such
assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all commitment fees and other fees
payable to such Lender and all other accrued and unpaid amounts owing to such
Lender under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under Section 2.11, any break
funding costs under Section 9.04(c) and any indemnification for Taxes under this
Section 2.14) as of the effective date of such assignment; and (iv) if the
assignee selected by the Company is not an existing Lender, such assignee or the
Company shall have paid the processing and recordation fee required under
Section 9.06(a) for such assignment; provided further that the assigning
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 8.05, shall survive such assignment as to matters occurring prior to the
date of assignment.

                    SECTION 2.15. Sharing of Payments, Etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, if any, or otherwise) on account of the Revolving Credit
Advances or Swing Line Advances owing to it (other than pursuant to Section
2.03, 2.04(c), 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable

52

--------------------------------------------------------------------------------



Share of payments on account of the Revolving Credit Advances or Swing Line
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances or Swing
Line Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, if any) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.

                    SECTION 2.16. Use of Proceeds. The proceeds of the Advances
shall be available (and each Borrower agrees that it shall use such proceeds)
for general corporate purposes of such Borrower and its Subsidiaries.

                    SECTION 2.17. Evidence of Debt. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. Each Borrower agrees that
upon request of any Lender to such Borrower (with a copy of such notice to the
Agent) that such Lender receive a Revolving Credit Note to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Revolving Credit Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.

                    (b) The Register maintained by the Agent pursuant to Section
9.06(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment Acceptance delivered to
and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from each Borrower
hereunder and each Lender’s share thereof.

                    (c) Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding

53

--------------------------------------------------------------------------------



that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of any Borrower under this
Agreement.

                    SECTION 2.18. Increase in the Aggregate Revolving Credit
Commitments. (a) The Company may, at any time but in any event not more than
once in any calendar year prior to the Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of $25,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the earliest scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of the Revolving Credit Commitments
at any time exceed $3,500,000,000 and (ii) on the date of any request by the
Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.03 shall be satisfied.

                    (b) The Agent shall promptly notify the Lenders of a request
by the Company for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment. If the Lenders notify the Agent that
they are willing to increase the amount of their respective Revolving Credit
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders willing to participate therein in such amounts as are agreed between
the Company and the Agent. Each Lender’s proposed increased Revolving Credit
Commitment shall be subject to the prior written approval of each Issuing Bank
and each Swing Line Bank, which consent shall not be unreasonably withheld or
delayed.

                    (c) Promptly following each Commitment Date, the Agent shall
notify the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
approved by each Issuing Bank and each Swing Line Bank (which approval shall not
be unreasonably withheld or delayed) to participate in any portion of the
requested Commitment Increase that has not been committed to by the Lenders as
of the applicable Commitment Date; provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $25,000,000
or an integral multiple thereof.

                    (d) On each Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.18(c) (each such Eligible Assignee and each Eligible Assignee
that agrees to an extension of the Termination Date in accordance with Section
2.19(c), an “Assuming Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Revolving Credit Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount (or by the

54

--------------------------------------------------------------------------------



amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

 

 

 

          (i) (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

 

 

 

          (ii) an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

 

 

 

          (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Swing Line Advances
and Letters of Credit to be held on a pro rata basis by the Lenders in
accordance with their Ratable Shares (calculated based on their Revolving Credit
Commitments as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase).

                    SECTION 2.19. Extension of Termination Date. (a) At least 45
days but not more than 60 days prior to any anniversary of the Restatement Date,
the Company, by written notice to the Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 20 days prior
to such anniversary date, notify the Company and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Company in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Termination Date.

                    (b) If all the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable anniversary
date (the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Section 3.03 shall be
satisfied. If fewer

55

--------------------------------------------------------------------------------



than all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable Extension Date and subject to
subsection (d) of this Section 2.19, be extended as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender (each a “Non-Consenting Lender”). To the extent that the Termination Date
is not extended as to any Lender pursuant to this Section 2.19 and the
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, each Commitment
of such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 8.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date. The failure of a Lender to
respond to a notice of such an increase will be deemed an election by such
Lender not to participate therein.

                    (c) If fewer than all of the Lenders consent to any such
request pursuant to subsection (a) of this Section 2.19, the Agent shall
promptly so notify the Consenting Lenders, and each Consenting Lender may, in
its sole discretion, give written notice to the Agent not later than 10 days
prior to the Termination Date of the amount of the Non-Consenting Lenders’
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Commitments in an aggregate amount that exceeds the amount of the Commitments of
the Non-Consenting Lenders, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Company and the Agent. If after giving effect to the
assignments of Commitments described above there remain any Commitments of
Non-Consenting Lenders, the Company may arrange for one or more Consenting
Lenders or other Eligible Assignees approved by each Issuing Bank and each Swing
Line Bank (which approval shall not be unreasonably withheld or delayed) as
Assuming Lenders to assume, effective as of the Extension Date, any
Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $25,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $25,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

 

 

 

          (i) any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid commitment fees owing to such Non-Consenting Lender as of the
effective date of such assignment;

 

 

 

          (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

56

--------------------------------------------------------------------------------




 

 

 

          (iii) with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.06(a) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

                    (d) If (after giving effect to any assignments or
assumptions pursuant to subsection (c) of this Section 2.19) Lenders having
Revolving Credit Commitments equal to at least 50% of the Revolving Credit
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the Agent shall so notify the Company, and, subject to the satisfaction of
the applicable conditions in Section 3.03, the Termination Date then in effect
shall be extended for the additional one-year period as described in subsection
(a) of this Section 2.19, and all references in this Agreement, and in the
Notes, if any, to the “Termination Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

                    SECTION 2.20. Defaulting Lenders. (a) If any Swing Line
Advances or Letters of Credit are outstanding at the time a Lender becomes a
Defaulting Lender, and the Commitments have not been terminated in accordance
with Section 6.01, then:

 

 

 

          (i) so long as no Default has occurred and is continuing, all or any
part of the participations in Swing Line Advances and the Available Amount of
outstanding Letters of Credit shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Ratable Shares (disregarding any
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that the
sum of (A) the aggregate principal amount of all Advances made by such
Non-Defaulting Lenders (in their capacity as Lenders) and outstanding at such
time, plus (B) such Non-Defaulting Lenders’ Ratable Shares (before giving effect
to the reallocation contemplated herein) of the Available Amount of all
outstanding

57

--------------------------------------------------------------------------------




 

 

 

Swing Line Advances and Letters of Credit, plus (C) the aggregate principal
amount of all Advances made by each Swing Line Bank and each Issuing Bank
pursuant to Section 2.04(c) that have not been ratably funded by such
Non-Defaulting Lenders and outstanding at such time, plus (D) such Defaulting
Lender’s Ratable Share of such outstanding Swing Line Advances and the Available
Amount of such Letters of Credit, does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments, and the respective
revolving extensions of credit of each Non-Defaulting Lender do not exceed such
Non-Defaulting Lender’s Revolving Credit Commitment;

 

 

 

          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by any Swing Line Bank or any Issuing Bank, cash collateralize
such Defaulting Lender’s Ratable Share of the outstanding Swing Line Advances or
the Available Amount of such Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (i) above), as the case may be, by
paying cash collateral to such Swing Line Bank or such Issuing Bank; provided
that, so long as no Default is continuing, such cash collateral shall be
released promptly upon the earliest of (A) the reallocation of the Swing Line
Advances and the Available Amount of outstanding Letters of Credit among
Non-Defaulting Lenders in accordance with clause (i) above, (B) a reduction in
outstanding Swing Line Advances and the Available Amount of all outstanding
Letters of Credit by an amount equal to or greater than such Defaulting Lender’s
Ratable Share of such Swing Line Advances and the Available Amount of such
Letters of Credit (after giving effect to any partial reallocation to clause
(i)), (C) the termination of the Defaulting Lender status of the applicable
Lender, (D) such Swing Line Bank’s or Issuing Bank’s good faith determination
that there exists excess cash collateral (in which case, the amount equal to
such excess cash collateral shall be released) or (E) the posting of cash
collateral for the amount of a Defaulting Lender as contemplated by Section
2.20(e). In the event any Letter of Credit or a portion thereof is
collateralized, no fees shall be payable by the applicable Borrower on the
collateralized amount of such Letter of Credit or a portion thereof;

 

 

 

          (iii) to the extent the Ratable Shares of Letters of Credit of the
Non-Defaulting Lenders are reallocated pursuant to this Section 2.20(a), then
the fees payable to the Lenders pursuant to Section 2.05(b)(i) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Ratable Shares of Letters of
Credit as reallocated; or

 

 

 

          (iv) to the extent any Defaulting Lender’s Ratable Share of Letters of
Credit is neither cash collateralized nor reallocated pursuant to Section
2.20(a), then, without prejudice to any rights or remedies of any Issuing Bank
or any Lender hereunder, all letter of credit fees payable under Section
2.05(b)(i) with respect to such Defaulting Lender’s Ratable Share of Letters of
Credit that have not been reallocated or collateralized shall be payable to the
applicable Issuing Bank until such Defaulting Lender’s Ratable Share of Letters
of Credit has been fully cash collateralized and/or reallocated.

58

--------------------------------------------------------------------------------




 

 

 

          (b) So long as any Lender is a Defaulting Lender, no Swing Line Bank
shall be required to make a Swing Line Advance, and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(a), and participating
interests in any such Swing Line Advances or newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(i) (and Defaulting Lenders shall not participate therein).

 

 

 

          (c) No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified, as a result of the operation of this Section 2.20. The
rights and remedies against a Defaulting Lender under this Section 2.20 are in
addition to any other rights and remedies which the Borrowers, the Agent, any
Swing Line Bank, any Issuing Bank or any other Lender may have against such
Defaulting Lender.

 

 

 

          (d) If the Borrowers, the Agent, each Swing Line Bank and each Issuing
Bank agree in writing that in their reasonable determination a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Advances and funded and unfunded participations in Swing Line Advances and
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Ratable Shares (without giving effect to Section 2.20(a)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

 

 

          (e) Notwithstanding anything to the contrary contained in this
Agreement, any payment of principal, interest, commitment fees, letter of credit
fees or other amounts received by the Agent for the account of any Defaulting
Lender under this Agreement (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) shall be applied at such time or times as
may be determined by the Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any Swing
Line Bank or any Issuing Bank hereunder; third, if so determined by the Agent or
requested by any Swing Line Bank or any Issuing Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Swing Line Advance or Letter of Credit; fourth, as
the Company may request (so long as no Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined

59

--------------------------------------------------------------------------------




 

 

 

by the Agent; fifth, if so determined by the Agent and the Company, to be held
in the Cash Deposit Account and released in order to satisfy obligations of such
Defaulting Lender to fund Advances under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Swing Line Banks or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, Swing Line Bank or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.20 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

                    SECTION 3.01. Conditions Precedent to Effectiveness of the
Amendment and Restatement. The amendment and restatement of the Existing Credit
Agreement shall become effective on and as of the first date (the “Restatement
Date”) on which the following conditions precedent have been satisfied:

 

 

 

          (a) There shall have occurred no Material Adverse Change since
December 31, 2011, except as otherwise publicly disclosed prior to the date
hereof.

 

 

 

          (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or to the
knowledge of the Company Threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect,
except as disclosed in public filings prior to the date hereof or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
of the Company or the consummation of the transactions contemplated hereby, and
there shall have been no material adverse change in the status, or financial
effect on the Company or any of its material Subsidiaries, of the matters
disclosed in public filings prior to the date hereof.

60

--------------------------------------------------------------------------------




 

 

 

 

          (c) The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders in respect of this Agreement.

 

 

 

 

          (d) On the Restatement Date, the following statements shall be true
and the Agent shall have received a certificate signed by a duly authorized
officer of the Company, dated the Restatement Date, stating that:

 

 

 

 

 

          (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Restatement Date, and

 

 

 

 

 

          (ii) No event has occurred and is continuing that constitutes a
Default.

 

 

 

 

          (e) The Agent shall have received on or before the Restatement Date
the following, each dated such day, in form and substance satisfactory to the
Agent:

 

 

 

 

 

          (i) The Revolving Credit Notes of the Company to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.

 

 

 

 

 

          (ii) Certified copies of the resolutions of the Board of Directors of
the Company approving this Agreement and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

 

 

 

 

          (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.

 

 

 

 

 

          (iv) A favorable opinion of the General Counsel or an Assistant
General Counsel of the Company, substantially in the form of Exhibit E hereto
and as to such other matters as any Lender through the Agent may reasonably
request.

 

 

 

 

 

          (v) A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, substantially in the form of Exhibit G hereto.

 

 

 

 

 

          (vi) Such other approvals, opinions or documents as any Lender,
through the Agent, may reasonably request.

 

 

 

 

          (f) The Agent shall have received counterparts of this Agreement
executed by the Company and each of the Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Agreement.

 

 

                    SECTION 3.02. Initial Advance to Each Designated Subsidiary.
The obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.07 is subject to the Agent’s receipt on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Lender:

61

--------------------------------------------------------------------------------




 

 

 

          (a) The Revolving Credit Notes of such Borrower to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.

 

 

 

          (b) Certified copies of the resolutions of the Board of Directors of
such Borrower (with a certified English translation if the original thereof is
not in English) approving this Agreement and the Notes of such Borrower, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

 

 

          (c) A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the Notes of such Borrower and
the other documents to be delivered hereunder.

 

 

 

          (d) A certificate signed by a duly authorized officer of the Company
or such Borrower, dated as of the date of such initial Advance, certifying that
such Borrower shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Borrower to execute and deliver this Agreement and the Notes and to perform its
obligations thereunder.

 

 

 

          (e) The Designation Letter of such Designated Subsidiary,
substantially in the form of Exhibit D hereto.

 

 

 

          (f) A favorable opinion of counsel to such Designated Subsidiary,
dated the date of such initial Advance, substantially in the form of Exhibit F
hereto.

 

 

 

          (g) Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request.

 

 

                    SECTION 3.03. Conditions Precedent to Each Revolving Credit
Borrowing, Swing Line Borrowing, Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make an Advance (other than (x) an
Advance made by any Issuing Bank or any Lender pursuant to Section 2.04(c) or
(y) a Competitive Bid Advance), the obligation of the Issuing Bank to issue a
Letter of Credit, each Commitment Increase and each extension of Commitments
pursuant to Section 2.19 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, issuance,
Commitment Increase or extension of Commitments, as the case may be, (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance, request for Commitment Increase, request for Commitment extension and
the acceptance by the Borrower requesting such Borrowing or issuance of the
proceeds of such Borrowing or such issuance shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing or issuance,
such Increase Date or such Extension Date such statements are true):

 

 

 

          (i) the representations and warranties of the Company contained in
Section 4.01 (except, in the case of a Borrowing or an issuance, the
representations set forth in the last sentence of subsection (e) thereof and in
subsections (f), (h)-(l) and (n)

62

--------------------------------------------------------------------------------




 

 

 

thereof) are correct on and as of the date of such Borrowing or issuance, before
and after giving effect to such Borrowing or issuance, such Commitment Increase
or such Extension Date and to the application of the proceeds therefrom, as
though made on and as of such date, and additionally, if such Borrowing or
issuance shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Letter are correct on and as of the date of such Borrowing or
issuance, before and after giving effect to such Borrowing or issuance and to
the application of the proceeds therefrom, as though made on and as of such
date, and

 

 

 

          (ii) no event has occurred and is continuing, or would result from
such Borrowing or issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default;

 

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

 

                    SECTION 3.04. Conditions Precedent to Each Competitive Bid
Borrowing. The obligation of each Lender that is to make a Competitive Bid
Advance on the occasion of a Competitive Bid Borrowing to make such Competitive
Bid Advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender and substantially in the form of Exhibit A-2
hereto for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

 

 

 

          (a) the representations and warranties of the Company contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) thereof and in subsections (f), (h)-(l) and (n) thereof) are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and, if such
Competitive Bid Borrowing shall have been requested by a Designated Subsidiary,
the representations and warranties of such Designated Subsidiary contained in
its Designation Letter are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date,

 

 

 

          (b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

63

--------------------------------------------------------------------------------




 

 

 

          (c) no event has occurred and no circumstance exists as a result of
which the information concerning such Borrower that has been provided to the
Agent and each Lender by such Borrower in connection herewith would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading,

 

 

and (iv) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

 

                    SECTION 3.05. Determinations Under Section 3.01. For
purposes of determining compliance with the conditions specified in Section
3.01, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Restatement Date,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Restatement Date.

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

 

                    SECTION 4.01. Representations and Warranties of the Company.
The Company represents and warrants as follows:

 

 

 

          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

 

 

          (b) The execution, delivery and performance by the Company of this
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not cause or
constitute a violation of any provision of law or regulation or any provision of
the Certificate of Incorporation or By-Laws of the Company or result in the
breach of, or constitute a default or require any consent under, or result in
the creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Company pursuant to, any indenture or other agreement
or instrument to which the Company is a party or by which the Company or its
property may be bound or affected.

 

 

 

          (c) No authorization, consent, approval (including any exchange
control approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company of this Agreement or the Notes of the
Company.

 

 

 

          (d) This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Company. This
Agreement is, and each of the Notes of the Company when delivered hereunder will
be, the legal, valid and binding

64

--------------------------------------------------------------------------------




 

 

 

obligation of the Company enforceable against the Company in accordance with
their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.

 

 

 

          (e) The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2011, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended (together with the notes to the financial statements of
the Company and its Consolidated Subsidiaries and the Consolidated statements of
cash flows of the Company and its Consolidated Subsidiaries), accompanied by an
opinion of one or more nationally recognized firms of independent public
accountants, copies of which have been furnished to each Lender, are materially
complete and correct, and fairly present the Consolidated financial condition of
the Company and its Consolidated Subsidiaries as at such date and the
Consolidated results of the operations of the Company and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied, except as otherwise noted therein; the Company and its
Consolidated Subsidiaries do not have on such date any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such balance sheet or the notes
thereto as at such date. No Material Adverse Change has occurred since December
31, 2011, except as otherwise publicly disclosed prior to the date hereof.

 

 

 

          (f) There is no action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, pending or to the
knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than as disclosed in
public filings prior to the date hereof), or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the matters disclosed in public filings prior to the
date hereof.

 

 

 

          (g) Following application of the proceeds of each Advance, not more
than 25 percent of the value of the assets (either of the Borrower of such
Advance or of such Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 5.02(a) or subject to any restriction
contained in any agreement or instrument between such Borrower and any Lender or
any Affiliate of any Lender relating to Debt and within the scope of Section
6.01(e) will be margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

 

 

 

           (h) The Company and each wholly-owned direct Subsidiary of the
Company have, in the aggregate, met their minimum funding requirements under
ERISA with respect to their Plans in all material respects and have not incurred
any material liability to the PBGC, other than for the payment of premiums, in
connection with such Plans.

65

--------------------------------------------------------------------------------




 

 

 

          (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan of the Company or any of its ERISA Affiliates that has
resulted in or is reasonably likely to result in a material liability of the
Company or any of its ERISA Affiliates.

 

 

 

          (j) Schedule SB (Actuarial Information) to the most recent annual
report (Form 5500 Series) with respect to each Plan of the Company or any of its
ERISA Affiliates, copies of which have been filed with the United States
Department of Labor (and which will be furnished to any Lender through the Agent
upon the request of such Lender through the Agent to the Company), are complete
and accurate in all material respects and fairly present in all material
respects the funding status of such Plans at such date, and since the date of
each such Schedule SB there has been no material adverse change in funding
status.

 

 

 

          (k) Neither the Company nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any Withdrawal Liability to any Multiemployer
Plan in an annual amount exceeding 6% of Net Tangible Assets of the Company and
its Consolidated Subsidiaries.

 

 

 

          (l) No Multiemployer Plan is, or is reasonably expected to be, in
reorganization, insolvent or to be terminated, within the meaning of Title IV of
ERISA or to be in “endangered” or “critical” status, in any such case, which
might reasonably be expected to result in a liability of the Company in an
amount in excess of $5,000,000.

 

 

 

          (m) The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

 

 

          (n) To the best of the Company’s knowledge, the operations and
properties of the Company and its Subsidiaries taken as a whole comply in all
material respects with all Environmental Laws, all necessary Environmental
Permits have been applied for or have been obtained and are in effect for the
operations and properties of the Company and its Subsidiaries and the Company
and its Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company’s knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect.

 

 

ARTICLE V

 

 

COVENANTS OF THE COMPANY

 

 

                    SECTION 5.01. Affirmative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will:

 

 

 

          (a) Compliance with Laws, Etc. Comply, and cause each Designated
Subsidiary to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental

66

--------------------------------------------------------------------------------




 

 

 

Laws as provided in Section 5.01(j), if failure to comply with such requirements
would have a Material Adverse Effect.

 

 

 

          (b) Payment of Taxes, Etc. Pay and discharge, and cause each
Designated Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or on its income or profits or
upon any of its property; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

 

 

          (c) Maintenance of Insurance. Maintain, and cause each Designated
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.

 

 

 

          (d) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each Designated Subsidiary to preserve and maintain, its corporate
existence and all its material rights (charter and statutory) privileges and
franchises; provided, however, that the Company and each Designated Subsidiary
may consummate any merger, consolidation or sale of assets permitted under
Section 5.02(b).

 

 

 

          (e) Visitation Rights. At any reasonable time and from time to time
upon reasonable notice but not more than once a year unless an Event of Default
has occurred and is continuing, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Company and any Designated Subsidiary, and to discuss the affairs, finances and
accounts of the Company and any Designated Subsidiary with any of their officers
or directors and with their independent certified public accountants.

 

 

 

          (f) Keeping of Books. Keep, and cause each Designated Subsidiary to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each Designated Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

 

 

          (g) Maintenance of Properties, Etc. Maintain and preserve, and cause
each Designated Subsidiary to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that neither the
Company nor any of its Designated Subsidiaries shall be required to maintain or
preserve any property if the failure to maintain or preserve such property shall
not have a Material Adverse Effect.

 

 

 

          (h) Reporting Requirements. Furnish to the Agent (with a copy for each
Lender) and the Agent shall promptly forward the same to the Lenders:

67

--------------------------------------------------------------------------------




 

 

 

          (i) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
of the Company and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures as of
the corresponding date and for the corresponding period of the preceding fiscal
year, all in reasonable detail and certified by the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company, subject, however, to year-end auditing adjustments,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default;

 

 

 

          (ii) as soon as available and in any event within 120 days after the
end of each fiscal year of the Company, a Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related Consolidated statements of income and cash flows of the Company and
its Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;

 

 

 

          (iii) copies of the Forms 8-K and 10-K reports (or similar reports)
which the Company is required to file with the Securities and Exchange
Commission of the United States of America (the “SEC”), promptly after the
filing thereof;

 

 

 

          (iv) copies of each annual report, quarterly report, special report or
proxy statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;

 

 

 

          (v) promptly and in any event within three Business Days, notice of
the occurrence of any Default of which the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company shall have knowledge;

 

 

 

          (vi) as soon as available and in any event within 15 Business Days
after the Company or any of its ERISA Affiliates knows or has reason to know
that any ERISA Event involving liability of at least $150,000,000 has occurred,
a statement of a senior officer of the Company with responsibility for
compliance with the requirements of ERISA describing such ERISA Event and the
action, if any, which the Company or such ERISA Affiliate proposes to take with
respect thereto;

68

--------------------------------------------------------------------------------




 

 

 

          (vii) at the request of any Lender, promptly after the filing thereof
with the Internal Revenue Service, copies of Schedule SB (Actuarial Information)
to each annual report (Form 5500 series) filed by the Company or any of its
ERISA Affiliates with respect to each Plan;

 

 

 

          (viii) promptly after receipt thereof by the Company or any of its
ERISA Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

 

 

          (ix) promptly after such request, such other documents and information
relating to any Plan as any Lender may reasonably request from time to time;

 

 

 

          (x) promptly and in any event within 15 Business Days after receipt
thereof by the Company or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) (x) the imposition of
Withdrawal Liability in an amount in excess of $5,000,000 with respect to any
one Multiemployer Plan or in an aggregate amount in excess of $25,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $5,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $25,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);

 

 

 

          (xi) promptly after the commencement thereof, notice of all actions
and proceedings before any court, governmental agency or arbitrator affecting
the Company or any Designated Subsidiary of the type described in Section
4.01(f); and

 

 

 

          (xii) from time to time such further information respecting the
financial condition and operations of the Company and its Subsidiaries as any
Lender may from time to time reasonably request.

 

 

                    Documents required to be delivered pursuant to this Section
5.01(h) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
or at www.sec.gov, (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent) or (iii) on which such documents are filed with the SEC
on EDGAR; provided, that, in each case, the Company shall promptly notify the
Agent (by facsimile or electronic mail) of the posting or filing of any such
documents.

69

--------------------------------------------------------------------------------




 

 

 

          (i) Authorizations. Obtain, and cause each Designated Subsidiary to
obtain, at any time and from time to time all authorizations, licenses, consents
or approvals (including exchange control approvals) as shall now or hereafter be
necessary or desirable under applicable law or regulations in connection with
its making and performance of this Agreement and, upon the request of any
Lender, promptly furnish to such Lender copies thereof.

 

 

 

          (j) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

 

 

          (k) Change of Control. If a Change of Control shall occur, within ten
calendar days after the occurrence thereof, provide the Agent with notice
thereof, describing therein in reasonable detail the facts and circumstances
giving rise to such Change of Control.

                    SECTION 5.02. Negative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will not:

 

 

 

          (a) Liens, Etc. Issue, assume or guarantee, or permit any of its
Subsidiaries owning Restricted Property to issue, assume or guarantee, any Debt
secured by Liens on or with respect to any Restricted Property without
effectively providing that its obligations to the Lenders under this Agreement
and any of the Notes shall be secured equally and ratably with such Debt so long
as such Debt shall be so secured, except that the foregoing shall not apply to:


 

 

 

          (i) Liens affecting property of the Company or any of its Subsidiaries
existing on the Restatement Date or of any Person existing at the time it
becomes a Subsidiary of the Company or at the time it is merged into or
consolidated with the Company or a Subsidiary of the Company;

 

 

 

          (ii) Liens on property of the Company or its Subsidiaries existing at
the time of acquisition thereof or incurred to secure the payment of all or part
of the purchase price thereof or to secure Debt incurred prior to, at the time
of or within 24 months after acquisition thereof for the purpose of financing
all or part of the purchase price thereof;

70

--------------------------------------------------------------------------------




 

 

 

 

 

          (iii) Liens on property of the Company or its Subsidiaries (in the
case of property that is, in the opinion of the Board of Directors of the
Company, substantially unimproved for the use intended by the Company) to secure
all or part of the cost of improvement thereof, or to secure Debt incurred to
provide funds for any such purpose;

 

 

 

 

 

          (iv) Liens which secure only Debt owing by a Subsidiary of the Company
to the Company or to another Subsidiary of the Company;

 

 

 

 

 

          (v) Liens in favor of the United States of America, any State, any
foreign country, or any department, agency, instrumentality, or political
subdivisions of any such jurisdiction, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any Debt
incurred for the purpose of financing all or any part of the purchase price or
cost of constructing or improving the property subject thereto, including,
without limitation, Liens to secure Debt of the pollution control or industrial
revenue bond type; or

 

 

 

 

 

          (vi) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i) to (v) inclusive of any Debt secured thereby, provided
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement Lien shall be limited to all or
part of the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);

 

 

 

 

provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.

 

 

 

 

          (b) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person; provided, however, that the Company
may merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have

71

--------------------------------------------------------------------------------




 

 

 

occurred and be continuing at the time of such proposed transaction or would
result therefrom.

ARTICLE VI

EVENTS OF DEFAULT

                    SECTION 6.01. Events of Default. If any of the following
events (“Events of Default”) shall occur and be continuing:

 

 

 

          (a) Any Borrower shall fail to pay: (i) any principal of any Revolving
Credit Advance or Competitive Bid Advance when the same becomes due and payable;
(ii) any principal of any Swing Line Advance within three Business Days after
the same becomes due and payable, (iii) any commitment fees or any interest on
any Advance payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or (iv) any other fees or other amounts
payable under this Agreement or any Notes within 30 days after the same becomes
due and payable other than those fees and amounts the liabilities for which are
being contested in good faith by such Borrower and which have been placed in
Escrow by such Borrower; or

 

 

 

          (b) Any representation or warranty made (or deemed made) by any
Borrower (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Letter pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made (or deemed made); or

 

 

 

          (c) The Company shall repudiate its obligations under, or shall
default in the due performance or observance of, any term, covenant or agreement
contained in Article VII of this Agreement; or

 

 

 

          (d) (i) The Company shall fail to perform or observe Section
5.01(h)(v), (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.02(a) and such failure shall remain
unremedied for a period of 30 days after any Lender shall have given notice
thereof to the Company (through the Agent), or (iii) the Company or any other
Borrower shall fail to perform or to observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for a period of 30 days after any
Lender shall have given notice thereof to the relevant Borrower or, in the case
of the Company, any of the principal financial officer, the principal accounting
officer, the Vice-President and Treasurer or an Assistant Treasurer of the
Company, and in the case of any other Borrower, a responsible officer of such
Borrower, first has knowledge of such failure; or

 

 

 

          (e) (i) The Company or any of its Consolidated or Designated
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt (other than Debt owed to the Company or its Subsidiaries or Affiliates)
that is outstanding in a principal amount of at least $150,000,000 in the
aggregate (but excluding Debt outstanding hereunder and Debt owed by such party
to any bank, financial institution or other institutional lender to the

72

--------------------------------------------------------------------------------




 

 

 

extent the Company or any Subsidiary has deposits with such bank, financial
institution or other institutional lender sufficient to repay such Debt) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or (ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt, or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided, however, that, for
purposes of this Section 6.0l(e), in the case of (x) Debt of any Person (other
than the Company or one of its Consolidated Subsidiaries) which the Company has
guaranteed and (y) Debt of Persons (other than the Company or one of its
Consolidated Subsidiaries) the payment of which is secured by a Lien on property
of the Company or such Subsidiary, such Debt shall be deemed to have not been
paid when due or to have been declared to be due and payable only when the
Company or such Subsidiary, as the case may be, shall have failed to pay when
due any amount which it shall be obligated to pay with respect to such Debt;
provided further, however, that any event or occurrence described in this
subsection (e) shall not be an Event of Default if (A) such event or occurrence
relates to the Debt of any Subsidiary of the Company located in China, India,
the Commonwealth of Independent States or Turkey (collectively, the “Exempt
Countries”), (B) such Debt is not guaranteed or supported in any legally
enforceable manner by any Borrower or by any Subsidiary or Affiliate of the
Company located outside the Exempt Countries, (C) such event or occurrence is
due to the direct or indirect action of any government entity or agency in any
Exempt Country and (D) as of the last day of the calendar quarter immediately
preceding such event or occurrence, the book value of the assets of such
Subsidiary does not exceed $150,000,000 and the aggregate book value of the
assets of all Subsidiaries of the Company located in Exempt Countries the Debt
of which would cause an Event of Default to occur but for the effect of this
proviso does not exceed $500,000,000; or

 

 

 

          (f) The Company or any of its Designated or Consolidated Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Company or any such Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 30 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any

73

--------------------------------------------------------------------------------




 

 

 

substantial part of its property) shall occur; or the Company or any such
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (f); provided, however, that any event or
occurrence described in this subsection (f) shall not be an Event of Default if
(A) such event or occurrence relates to any Subsidiary of the Company located in
an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed or
supported in any legally enforceable manner by any Borrower or by any Subsidiary
or Affiliate of the Company located outside the Exempt Countries, (C) such event
or occurrence is due to the direct or indirect action of any government entity
or agency in any Exempt Country and (D) as of the last day of the calendar
quarter immediately preceding such event or occurrence, the book value of the
assets of such Subsidiary does not exceed $150,000,000 and the aggregate book
value of the assets of all Subsidiaries of the Company located in Exempt
Countries with respect to which the happening of the events or occurrences
described in this subsection (f) would cause an Event of Default to occur but
for the effect of this proviso does not exceed $500,000,000; or

 

 

 

          (g) Any judgment or order for the payment of money in excess of
$150,000,000 shall be rendered against the Company or any of its Subsidiaries
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 6.01(g) if
(A) such judgment or order is rendered against any Subsidiary of the Company
located in an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed
or supported in any legally enforceable manner by any Borrower or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such judgment or order is due to the direct or indirect action of any government
entity or agency in any Exempt Country and (D) as of the last day of the
calendar quarter immediately preceding the tenth consecutive day of the stay
period referred to above, the book value of the assets of such Subsidiary does
not exceed $150,000,000 and the aggregate book value of the assets of all
Subsidiaries of the Company located in Exempt Countries the judgments and orders
against which would cause an Event of Default to occur but for the effect of
this proviso does not exceed $500,000,000; or

 

 

 

          (h) Any non-monetary judgment or order shall be rendered against the
Company or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and enforcement proceedings shall have been commenced by any
Person upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

 

 

          (i) Any license, consent, authorization or approval (including
exchange control approvals) now or hereafter necessary to enable the Company or
any Designated Subsidiary to comply with its obligations herein or under any
Notes of such Borrower shall be modified, revoked, withdrawn, withheld or
suspended; or

74

--------------------------------------------------------------------------------




 

 

 

          (j) (i) Any ERISA Event shall have occurred with respect to a Plan of
any Borrower or any of its ERISA Affiliates and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of such Plan and
the Insufficiency of any and all other Plans of the Borrowers and their ERISA
Affiliates with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Borrowers and their ERISA Affiliates related to
such ERISA Event) exceeds $150,000,000; or (ii) any Borrower or any of its ERISA
Affiliates shall be in default, as defined in Section 4219(c)(5) of ERISA, with
respect to any payment of Withdrawal Liability and the sum of the outstanding
balance of such Withdrawal Liability and the outstanding balance of any other
Withdrawal Liability that any Borrower or any of its ERISA Affiliates has
incurred exceeds 6% of Net Tangible Assets of the Company and its Consolidated
Subsidiaries; or (iii) any Borrower or any of its ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan of such Borrower or any of
its ERISA Affiliates that such Multiemployer Plan is in reorganization,
insolvent or is being terminated, within the meaning of Title IV of ERISA, or
has been determined to be in endangered or critical status and as a result of
such reorganization, insolvency, termination or determination the aggregate
annual contributions of the Borrowers and their ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvency, being
terminated or so determined have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such event occurs by an
amount exceeding $150,000,000;

then, and (i) in any such event (except with respect to Competitive Bid Advances
as provided in clause (ii) below), the Agent (A) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (B) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Company, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers and (ii) in the case of the occurrence of any Event of Default
described in clause (i) or (ii) of Section 6.01(a) with respect to any
Competitive Bid Advances, the Agent shall, at the request, or may with the
consent, of the Lenders which have made or assumed under this Agreement at least
66-2/3% of the aggregate principal amount (based in respect of Competitive Bid
Advances denominated in Foreign Currencies on the Equivalent in Dollars on the
date of such request) of Competitive Bid Advances then outstanding and to whom
such Advances are owed, by notice to the Company, declare the full unpaid
principal of and accrued interest on all Competitive Bid Advances hereunder and
all other obligations of the Borrowers hereunder with respect to Competitive Bid
Advances to be immediately due and payable, whereupon such Advances and such
obligations shall be immediately due and payable, without presentment, demand,
protest or other further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
United States Bankruptcy Code of 1978, as amended, (x) the obligation of each
Lender to make Advances (other than Advances by an Issuing Bank or a Lender
pursuant to Section 2.04(c)) and of the Issuing Banks to issue Letters of Credit
shall automatically be

75

--------------------------------------------------------------------------------



terminated and (y) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

                    SECTION 6.02. Actions in Respect of the Letters of Credit
upon Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Majority Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or otherwise, make demand upon the Company to, and forthwith upon such
demand the Company will, (a) pay to the Agent on behalf of the Lenders in same
day funds at the Agent’s office designated in such demand, for deposit in the
Cash Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other reasonable
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Majority Lenders; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any Borrower under
the United States Bankruptcy Code of 1978, as amended, the Borrowers shall
immediately pay to the Agent on behalf of the Lenders for deposit in the Cash
Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers.
If at any time the Agent reasonably determines that any funds held in the Cash
Deposit Account are subject to any right or interest of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the Cash Deposit Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the Cash Deposit Account that are free and clear of any such right
and interest. Upon the drawing of any Letter of Credit, to the extent funds are
on deposit in the Cash Deposit Account, such funds shall be applied to reimburse
the Issuing Banks to the extent permitted by applicable law, and if so applied,
then such reimbursement shall be deemed a repayment of the corresponding Advance
in respect of such Letter of Credit. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in the Cash Deposit Account shall be promptly returned to the Company.

ARTICLE VII

GUARANTEE

                    SECTION 7.01. Unconditional Guarantee. For valuable
consideration, receipt whereof is hereby acknowledged, and to induce each Lender
to make Advances to the Designated Subsidiaries and to induce the Agent to act
hereunder, the Company hereby unconditionally and irrevocably guarantees to each
Lender and the Agent that:

 

 

 

          (a) the principal of and interest on each Advance to each Designated
Subsidiary shall be promptly paid in full when due (whether at stated maturity,
by acceleration or otherwise) in accordance with the terms hereof, and, in case
of any extension of time of payment, in whole or in part, of such Advance, that
all such sums shall be promptly paid when due (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms of such extension; and

76

--------------------------------------------------------------------------------




 

 

 

          (b) all other amounts payable hereunder by any Designated Subsidiary
to any Lender or the Agent or the Sub-Agent, as the case may be, shall be
promptly paid in full when due in accordance with the terms hereof (the
obligations of the Designated Subsidiaries under these subsections (a) and (b)
of this Section 7.01 being the “Obligations”).

In addition, the Company hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest on, any Advance to any Designated
Subsidiary or such other amounts payable by any Designated Subsidiary to any
Lender or the Agent, the Company will forthwith pay the same, without further
notice or demand.

                    SECTION 7.02. Guarantee Absolute. The Company guarantees
that the Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
the Agent with respect thereto. The liability of the Company under this
guarantee shall be absolute and unconditional irrespective of:

 

 

 

          (a) any lack of validity or enforceability of this Agreement or any
other agreement or instrument relating thereto;

 

 

 

          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;

 

 

 

          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or

 

 

 

          (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Company, any Borrower or a guarantor.

This guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any of the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of the Company or any Borrower or otherwise, all as
though such payment had not been made.

                    SECTION 7.03. Waivers. The Company hereby expressly waives
diligence, presentment, demand for payment, protest, any requirement that any
right or power be exhausted or any action be taken against any Designated
Subsidiary or against any other guarantor of all or any portion of the Advances,
and all other notices and demands whatsoever.

                    SECTION 7.04. Remedies. Each of the Lenders and the Agent
may pursue its respective rights and remedies under this Article VII and shall
be entitled to payment hereunder notwithstanding any other guarantee of all or
any part of the Advances to the Designated Subsidiaries, and notwithstanding any
action taken by any such Lender or the Agent to enforce any of its rights or
remedies under such other guarantee, or any payment received thereunder. The
Company hereby irrevocably waives any claim or other right that it may now or
hereafter acquire

77

--------------------------------------------------------------------------------



against any Designated Subsidiary that arises from the existence, payment,
performance or enforcement of the Company’s obligations under this Article VII,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or the Lenders against any Designated Subsidiary,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Designated Subsidiary, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right. If any amount shall be paid to the Company in
violation of the preceding sentence at any time when all the Obligations shall
not have been paid in full, such amount shall be held in trust for the benefit
of the Lenders and the Agent and shall forthwith be paid to the Agent for its
own account and the accounts of the respective Lenders to be credited and
applied to the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as collateral for any Obligations or
other amounts payable under this Agreement thereafter arising. The Company
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and that the waiver set
forth in this section is knowingly made in contemplation of such benefits.

                    SECTION 7.05. No Stay. The Company agrees that, as between
(a) the Company and (b) the Lenders and the Agent, the Obligations of any
Designated Subsidiary guaranteed by the Company hereunder may be declared to be
forthwith due and payable as provided in Article VI hereof for purposes of this
Article VII by declaration to the Company as guarantor notwithstanding any stay,
injunction or other prohibition preventing such declaration as against such
Designated Subsidiary and that, in the event of such declaration to the Company
as guarantor, such Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Article VII.

                    SECTION 7.06. Survival. This guarantee is a continuing
guarantee and shall (a) remain in full force and effect until payment in full
(after the Termination Date) of the Obligations and all other amounts payable
under this guaranty, (b) be binding upon the Company, its successors and
assigns, (c) inure to the benefit of and be enforceable by each Lender
(including each assignee Lender pursuant to Section 9.06) and the Agent and
their respective successors, transferees and assigns and (d) shall be reinstated
if at any time any payment to a Lender or the Agent hereunder is required to be
restored by such Lender or the Agent. Without limiting the generality of the
foregoing clause (c) but subject to Section 9.06, each Lender may assign or
otherwise transfer its interest in any Advance to any other person or entity,
and such other person or entity shall thereupon become vested with all the
rights in respect thereof granted to such Lender herein or otherwise.

ARTICLE VIII

THE AGENT

                    SECTION 8.01. Authorization and Authority. Each Lender
hereby irrevocably appoints Citibank to act on its behalf as the Agent hereunder
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and except as
set forth in Section

78

--------------------------------------------------------------------------------



8.07, no Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Note (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

                    SECTION 8.02. Rights as a Lender. The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

                    SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a)
The Agent’s duties hereunder are solely ministerial and administrative in nature
and the Agent shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, the Agent:

 

 

 

                    (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

 

 

                    (ii) shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
this Agreement or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law; and

 

 

 

                    (iii) shall not, except as expressly set forth herein, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Affiliates that is
communicated to or obtained by the Agent or any of its Affiliates in any
capacity.

                    (b) The Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 6.01) or (ii) in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless and until the

79

--------------------------------------------------------------------------------



Company or any Lender shall have given notice to the Agent describing such
Default and such event or events.

                    (c) The Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the perfection or priority of any Lien or security interest created or purported
to be created hereby or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Agent.

                    (d) Nothing in this Agreement shall require the Agent or any
of its Related Parties to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.

                    SECTION 8.04. Reliance by Agent. The Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

                    SECTION 8.05. Indemnification. (a) Each Lender severally
agrees to indemnify the Agent (to the extent not reimbursed by a Borrower), from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, in its capacity as such, in any way relating
to or arising out of this Agreement or any action taken or omitted by the Agent,
in its capacity as such, under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct. Without limitation of
the

80

--------------------------------------------------------------------------------



foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its Ratable Share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower.

                    (b) Each Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Company) from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank, in its capacity as such, in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank, in its capacity as such, hereunder or in connection herewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company.

                    (c) The Lenders severally agree to indemnify the Swing Line
Agent (to the extent not reimbursed by the Borrowers), from and against such
Lender’s ratable share (determined according to their respective Revolving
Credit Commitments at such time) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Swing Line Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Swing Line Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Swing Line Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Swing Line
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) payable by the Borrowers under Section 9.04, to the
extent that the Swing Line Agent is not reimbursed for such expenses by the
Borrowers.

                    (d) The failure of any Lender to reimburse any Agent or any
Issuing Bank promptly upon demand for its Ratable Share of any amount required
to be paid by the Lenders to the Agents as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse any Agent or any Issuing
Bank for its Ratable Share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse any Agent or any Issuing Bank
for such other Lender’s Ratable Share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Agents and each Issuing Bank agrees to return
to the Lenders their respective Ratable Shares of any amounts paid under this
Section 8.05 that are

81

--------------------------------------------------------------------------------



subsequently reimbursed by the Company or any Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.

                    SECTION 8.06. Delegation of Duties. The Agent may perform
any and all of its duties and exercise its rights and powers hereunder by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. Each such sub-agent and
the Related Parties of the Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Agent” under this Agreement) as if set forth in full
herein with respect thereto.

                    SECTION 8.07. Resignation of Agent. (a) The Agent may at any
time give notice of its resignation to the Lenders and the Company. The Company
may at any time after such notice of resignation, by notice to the Agent,
propose a successor Agent (which shall meet the criteria described below) and
request that the Lenders be notified thereof by the Agent with a view to their
appointment of such successor Agent; the Agent agrees to forward any such notice
to the Lenders promptly upon its receipt by the Agent. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States having a combined capital and surplus of at least
$500,000,000. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Agent may (but shall not be obligated to), on behalf
of the Lenders and the Issuing Banks and in consultation with the Company,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

                    (b) If the Person serving as Agent is a Defaulting Lender
pursuant to clause (v) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Agent and, in consultation with the Company,
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

                    (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring Agent shall be
discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as

82

--------------------------------------------------------------------------------



Agent hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

                    (d) Any resignation pursuant to this Section by a Person
acting as Agent shall, unless such Person shall notify the Company and the
Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance or issue new, or extend existing, Swing Line Advances or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and Swing Line Bank, (ii) the retiring Issuing Bank and
Swing Line Bank shall be discharged from all of their respective duties and
obligations hereunder, (iii) the successor Swing Line Bank shall enter into an
Assignment and Assumption and acquire from the retiring Swing Line Bank each
outstanding Swing Line Advance of such retiring Swing Line Bank for a purchase
price equal to par plus accrued interest and (iv) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

                    SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Note or any related agreement or any document furnished hereunder or
thereunder.

                    SECTION 8.09. Other Agents. Each Lender hereby acknowledges
that none of the syndication agent or any documentation agent nor any other
Lender designated as any “Agent” on the cover or the signature pages hereof
(other than the Agent and the Swing Line Agent) has any liability hereunder
other than in its capacity as a Lender, if applicable.

ARTICLE IX

MISCELLANEOUS

                    SECTION 9.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Revolving Credit Notes, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance

83

--------------------------------------------------------------------------------



and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by each of the
Lenders affected thereby, do any of the following: (a) increase the Commitments
of such Lender, (b) reduce the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder or extend the date of termination of such Lender’s
Commitment, (d) release the Company from any of its obligations under Article
VII, (e) require the duration of an Interest Period to be nine or more months if
such period is not available to all Lenders, (f) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder; or (g) amend this Section 9.01; and provided further that
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note, (y) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement and (z) no amendment, waiver or consent shall, unless
in writing and signed by each Swing Line Bank, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Banks under this Agreement.

                    SECTION 9.02. Notices, Etc. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

 

 

          (i) if to the Company or any Designated Subsidiary, to the Company’s
address at 101 Columbia Road, Morristown, New Jersey 07962-1219, Attention:
Assistant Treasurer (Facsimile No. (973) 695-1468); Telephone No. (973)
455-2290);

 

 

 

          (ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building
#3, New Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile
No. (212) 994-0961; Telephone No. (302) 894-6160), with a copy to 388 Greenwich
Street, New York, New York 10013, Attention: Brian Reed;

 

 

 

          (iii) if to Citibank, N.A. in its capacity as an Issuing Bank, to it
at 1615 Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank
Loan Syndications; (Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160);
and if to any other Issuing Bank, to it at the address provided in writing to
the Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;

 

 

 

          (iv) if to the Swing Line Agent, at its address at 25 Canada Square,
Citigroup Centre, 5th Floor CGC2, Canary Wharf, London, UK, E14 5LB, Attention:
Jane Horner/Alasdair Watson; and

 

 

 

          (v) if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

84

--------------------------------------------------------------------------------



                    Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

                    (b) Electronic Communications. Notices and other
communications to the Lenders and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender or Issuing Bank pursuant
to Article II if such Lender or Issuing Bank, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrowers may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

                    Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

                    (c) Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

                    (d) Platform.-

 

 

 

          (i) Each Borrower agrees that the Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

 

 

          (ii) The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent

85

--------------------------------------------------------------------------------




 

 

 

Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

                    SECTION 9.03. No Waiver; Remedies. No failure on the part of
any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

                    SECTION 9.04. Costs and Expenses. (a) The Company agrees to
pay on demand all reasonable costs and expenses of the Agent in connection with
the administration, modification and amendment of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
(i) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (ii) the reasonable fees and expenses of counsel for the
Agent with respect thereto. The Company further agrees to pay on demand all
costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

                    (b) Each Borrower agrees to indemnify and hold harmless the
Agent and each Lender and each of their Related Parties (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding arising out of, related to or in connection with the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent any such claim,
damage, loss, liability or expense has resulted from such Indemnified Party’s
gross negligence or willful misconduct.

The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed

86

--------------------------------------------------------------------------------



use of the proceeds of the Advances or for any damages arising from the use by
unintended recipients of information or other materials distributed by it in
connection with this Agreement through electronic telecommunications or other
information transmission systems.

                    (c) (i) If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance or LIBO Rate Advance is made by the applicable
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.03(d), 2.06(b), 2.10(a) or (b) or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, the
applicable Borrower shall, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

                    (ii) If any payment of principal of any Swing Line Advance
is made by the applicable Borrower to or for the account of a Swing Line Bank
other than on the maturity date for such Advance as specified in the applicable
Notice of Swing Line Borrowing, as a result of a payment pursuant to
Section 2.06(b), 2.10(a) or (b) or 2.12, acceleration of the maturity of the
Notes pursuant to Section 6.01 or for any other reason, the applicable Borrower
shall, upon demand by a Swing Line Bank (with a copy of such demand to the Agent
and the Swing Line Agent), pay to the Swing Line Agent for the account of such
Swing Line Bank any amounts required to compensate such Swing Line Bank for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Swing Line Bank to fund
or maintain such Advance.

                    (d) Without prejudice to the survival of any other agreement
of the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes
and the termination in whole of any Commitment hereunder.

                    SECTION 9.05. Binding Effect. This Agreement shall become
effective on the Restatement Date and thereafter shall be binding upon and inure
to the benefit of each Borrower, the Agent, the Swing Line Agent and each Lender
and their respective successors and permitted assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender (and any other attempted
assignment or transfer by any party hereto shall be null and void).

                    SECTION 9.06. Assignments and Participations. (a) Successors
and Assigns Generally. No Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.06(b), (ii) by way of participation in accordance with
the provisions of Section 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this

87

--------------------------------------------------------------------------------



Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in Section 9.06(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

                    (b) Assignments by Lenders. Any Lender may at any time, with
notice to the Company prior to making any proposal to any potential assignee,
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Advances at the time owing to it); provided that (in each case with respect to
any Facility) any such assignment shall be subject to the following conditions:

 

 

 

 

 

(i) Minimum Amounts.

 

 

 

 

 

          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or in the case of an assignment to a
Lender or an Affiliate of a Lender, no minimum amount need be assigned; and

 

 

 

 

 

          (B) in any case not described in Section 9.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of the
Letter of Credit Facility, unless each of the Agent and the Company (unless a
Default has occurred and is continuing at the time of such assignment) otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

 

 

 

          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, except that any assignment under the
Revolving Credit Facility shall include a proportionate assignment under the
Swing Line Facility, if applicable.

 

 

 

 

          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 9.06(b)(i)(B) of this
Section and, in addition:

 

 

 

 

 

          (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender if notice of such assignment is given to the
Company;

88

--------------------------------------------------------------------------------




 

 

 

 

 

provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof;

 

 

 

 

 

          (B) the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility or an Affiliate of such Lender;
and

 

 

 

 

 

          (C) the consent of each Issuing Bank and Swing Line Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.

 

 

 

 

          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

 

 

 

 

          (v) No Assignment to Certain Persons. No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

 

 

 

          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.

 

 

 

 

          (vii) Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

89

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Agent pursuant to Section
9.06(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.14 and 9.04 and subject to its obligations under Section 8.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.06(d).

                    (c) Register. The Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assumption Agreement and each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). In addition, the Agent shall maintain
on the Register information regarding the designation and revocation of
designation of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive absent manifest error, and the Company, each other Borrower,
the Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company,
any other Borrower or any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

                    (d) Participations. Each Lender may sell participations to
one or more banks or other entities (other than the Company or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and any Note or Notes held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Company and the other Borrowers hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Company, any other Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of this Agreement or any Note, or any consent to any departure
by any Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) within 30 days of the

90

--------------------------------------------------------------------------------



effective date of such participation, such Lender shall provide notice of such
participation to the Company.

                    (e) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Company or any Borrower furnished
to such Lender by or on behalf of such Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to such Borrower received by it from such Lender.

                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over it; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

                    SECTION 9.07. Designated Subsidiaries. (a) Designation. The
Company may at any time, and from time to time, upon not less than 15 Business
Days’ notice in the case of any Subsidiary so designated after the Effective
Date, notify the Agent that the Company intends to designate a Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement. On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent and each
Lender of a Designation Letter duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit D hereto, such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.07(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

                    If the Company shall designate as a Designated Subsidiary
hereunder any Subsidiary not organized under the laws of the United States or
any State thereof, any Lender may, with notice to the Agent and the Company,
fulfill its Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary.

                    As soon as practicable after receiving notice from the
Company or the Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower, and in any event no later than five Business Days after the
delivery of such notice, for a Designated Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any

91

--------------------------------------------------------------------------------



business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.

                    (b) Termination. Upon the payment and performance in full of
all of the indebtedness, liabilities and obligations under this Agreement and
the Notes of any Designated Subsidiary then, so long as at the time no Notice of
Revolving Credit Borrowing or Notice of Competitive Bid Borrowing in respect of
such Designated Subsidiary is outstanding, such Subsidiary’s status as a
“Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly upon its
receipt of a request therefor from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.

                    SECTION 9.08. Confidentiality. Each of the Lenders and the
Agent hereby agrees that it shall not disclose any financial reports and other
information from time to time supplied to it by the Company hereunder to the
extent that such information is not and does not become publicly available and
which the Company indicates at the time is to be treated confidentially,
provided, however, that nothing herein shall affect the disclosure of any such
information (i) by the Agent to any Lender, (ii) to the extent required by law
(including statute, rule, regulation or judicial process), (iii) to counsel for
any Lender or the Agent or to their respective independent public accountants,
(iv) to bank examiners and auditors and appropriate government examining
authorities or self-regulatory bodies having or claiming oversight any Lender or
its affiliates, (v) to the Agent or any other Lender, (vi) in connection with
any litigation to which any Lender or the Agent is a party relating hereto or in
connection with the exercise of any remedies hereunder, (vii) to actual or
prospective assignees and participants as contemplated by Section 9.06(e),
(viii) to any Affiliate of the Agent or any Lender or to such Affiliate’s
officers, directors, employees, agents and advisors, provided that, prior to any
such disclosure, such Affiliate or such Affiliate’s officers, directors,
employees, agents or advisors, as the case may be, shall agree to preserve the
confidentiality of any confidential information relating to the Company received
by it or (ix) to any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative, financial insurance
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations hereunder, this Agreement or payments hereunder;
a determination by a Lender or the Agent as to the application of the
circumstances described in the foregoing clauses (i)-(viii) being conclusive if
made in good faith; and each of the Lenders and the Agent agrees that it will
follow procedures which are intended to put any transferee of such confidential
information on notice that such information is confidential.

92

--------------------------------------------------------------------------------



                    SECTION 9.09. Mitigation of Yield Protection. Each Lender
hereby agrees that, commencing as promptly as practicable after it becomes aware
of the occurrence of any event giving rise to the operation of Section 2.11(a),
2.12 or 2.14 with respect to such Lender, such Lender will give notice thereof
through the Agent to the respective Borrower. A Borrower may at any time, by
notice through the Agent to any Lender, request that such Lender change its
Applicable Lending Office as to any Advance or Type of Advance or that it
specify a new Applicable Lending Office with respect to its Commitment and any
Advance held by it or that it rebook any such Advance with a view to avoiding or
mitigating the consequences of an occurrence such as described in the preceding
sentence, and such Lender will use reasonable efforts to comply with such
request unless, in the opinion of such Lender, such change or specification or
rebooking is inadvisable or might have an adverse effect, economic or otherwise,
upon it, including its reputation. In addition, each Lender agrees that, except
for changes or specifications or rebookings required by law or effected pursuant
to the preceding sentence, if the result of any change or change of
specification of Applicable Lending Office or rebooking would, but for this
sentence, be to impose additional costs or requirements upon the respective
Borrower pursuant to Section 2.11(a), Section 2.12 or Section 2.14 (which would
not be imposed absent such change or change of specification or rebooking) by
reason of legal or regulatory requirements in effect at the time thereof and of
which such Lender is aware at such time, then such costs or requirements shall
not be imposed upon such Borrower but shall be borne by such Lender. All
expenses incurred by any Lender in changing an Applicable Lending Office or
specifying another Applicable Lending Office of such Lender or rebooking any
Advance in response to a request from a Borrower shall be paid by such Borrower.
Nothing in this Section 9.09 (including, without limitation, any failure by a
Lender to give any notice contemplated in the first sentence hereof) shall
limit, reduce or postpone any obligations of the respective Borrower under
Section 2.11(a), Section 2.12 or Section 2.14, including any obligations payable
in respect of any period prior to the date of any change or specification of a
new Applicable Lending Office or any rebooking of any Advance.

                    SECTION 9.10. Governing Law. This Agreement and the Notes
shall be governed by, and construed in accordance with, the law of the State of
New York.

                    SECTION 9.11. Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

                    SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties
hereto hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Agent, any
Lender, any Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by

93

--------------------------------------------------------------------------------



applicable law, in such federal court. Each Designated Subsidiary hereby agrees
that service of process in any such action or proceeding brought in the any such
New York State court or in such federal court may be made upon the Company at
its address specified in Section 9.02, and each Designated Subsidiary hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction. To the extent that each Designated Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, each Designated Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

                    (b) Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                    SECTION 9.13. Substitution of Currency. If a change in any
Foreign Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definitions of Eurocurrency Rate and LIBO
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Company) to be necessary to reflect the change in
currency and to put the Lenders and the Borrowers in the same position, so far
as possible, that they would have been in if no change in such Foreign Currency
had occurred.

                    SECTION 9.14. Final Agreement. This written agreement
represents the full and final agreement between the parties with respect to the
matters addressed herein and supersedes all prior communications, written or
oral, with respect thereto. There are no unwritten agreements between the
parties.

                    SECTION 9.15. Judgment. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder or under
the Notes in any currency (the “Original Currency”) into another currency (the
“Other Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Original
Currency with the Other Currency at 9:00 A.M. (New York City time) on the first
Business Day preceding that on which final judgment is given.

94

--------------------------------------------------------------------------------



                    (b) The obligation of each Borrower in respect of any sum
due in the Original Currency from it to any Lender or the Agent hereunder or
under the Revolving Credit Note or Revolving Credit Notes held by such Lender
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be) of any sum adjudged to be so due in such Other
Currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase Dollars with such Other Currency; if the
amount of Dollars so purchased is less than the sum originally due to such
Lender or the Agent (as the case may be) in the Original Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Agent (as the case may be) against such loss, and
if the amount of the Original Currency so purchased exceeds the sum originally
due to any Lender or the Agent (as the case may be) in the Original Currency,
such Lender or the Agent (as the case may be) agrees to remit to such Borrower
such excess.

                    SECTION 9.16. No Liability of the Issuing Banks. None of the
Agent, the Lenders nor any Issuing Bank, nor any of their Affiliates, or the
respective directors, officers, employees, agents and advisors of such Person or
such Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

                    SECTION 9.17. Patriot Act Notice. Each Lender hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
borrower, guarantor or grantor (the “Loan Parties”), which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

                    SECTION 9.18. License Agreement and CDS Data.

95

--------------------------------------------------------------------------------



                    (a) The Agent hereby notifies the Company and the Lenders
that it has entered into a licensing agreement (the “Licensing Agreement”) with
Markit, pursuant to which Markit will provide to the Agent for each Business Day
a composite end of day credit default swap spread for the five (5) year credit
default swap spread of the Company (the “CDS Data”) that the Agent will use to
determine the Credit Default Swap Spread. The Agent hereby further notifies the
Company and the Lenders that, pursuant to the Licensing Agreement, (i) the CDS
Data will be provided by Markit on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) Markit has no liability to the Agent for any
inaccuracies, errors or omissions in the CDS Data, except in the event of its
gross negligence, fraud or willful misconduct, (iii) the CDS Data, as provided
by Markit, constitutes confidential information (and each Lender agrees to treat
such information in confidence to the same extent and in the same manner as such
Bank is required to hold confidential information pursuant to Section 9.08
hereof), (iv) the CDS Data, as provided by Markit, may be used by the Agent, the
Company and the Lenders solely for the purposes of this Agreement and (v) Markit
and the Agent, except in each case in the event of its gross negligence, fraud
or willful misconduct, shall have no liability whatsoever to either the Company
or any Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Company, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data. Each of the Company and the Lenders (other than Citibank, N.A.,
in its capacity as the Agent, which is a party thereto) agrees that it shall not
be a third party beneficiary of the Licensing Agreement and shall have no rights
or obligations thereunder.

                    (b) The CDS Data shall be made available to the Company
pursuant to procedures agreed upon by the Company and the Agent, including
procedures that permit uninterrupted, online access. The Company agrees that it
will use reasonable efforts (e.g., procedures substantially comparable to those
applied by the Company in respect of non-public information as to the business
of the Company) to keep confidential the CDS Data and the related materials
provided by Markit pursuant to the Licensing Agreement to the extent that the
same is not and does not become publicly available.

                    (c) It is understood and agreed that in the event of a
breach of confidentiality, damages may not be an adequate remedy and that the
Licensing Agreement provides that Markit shall be entitled to injunctive relief
to restrain any such breach, threatened or actual.

                    (d) The Company acknowledges that each of the Agent and the
Lenders from time to time may conduct business with and may be a shareholder of
Markit and that each of the Agent and the Lenders may have from time to time the
right to appoint one or more directors to the board of directors of Markit.

                    (e) Notwithstanding the foregoing, the Agent hereby
represents and warrants to the Company that the Agent has the express authority
under the Licensing Agreement to provide the CDS Data and the related materials
provided from time to time by Markit to the Company.

                    SECTION 9.19. No Fiduciary Duty. Each Borrower acknowledges
that the Agent, each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the

96

--------------------------------------------------------------------------------



“Lender Parties”), each is acting pursuant to a contractual relationship on an
arm’s length basis, and the parties hereto do not intend that any Lender Party
act or be responsible as a fiduciary to any Borrower, its management,
stockholders, creditors or any other person. Each Borrower and each Lender Party
hereby expressly disclaims any fiduciary relationship and agrees they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them. Each Borrower also hereby acknowledges
that no Lender Party has advised nor is advising such Borrower as to any legal,
accounting, regulatory or tax matters, and that such Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

97

--------------------------------------------------------------------------------



                    SECTION 9.20. Waiver of Jury Trial. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to this Agreement or any Note or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

By: 

/ S / John J. Tus

 

 

--------------------------------------------------------------------------------

 

Name: John J. Tus

 

Title: Vice President and Treasurer

 

 

 

 

CITIBANK, N.A., as Agent, an Initial Issuing Bank, an Initial Swing Line Bank
and an Initial Lender

 

 

 

By:

/ S / Carolyn Kee

 

 

--------------------------------------------------------------------------------

 

Name: Carolyn Kee

 

Title: Vice President

98

--------------------------------------------------------------------------------



ARRANGER AND SYNDICATION AGENT

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an Initial Issuing Bank, an Initial Swing Line
Bank and an Initial Lender

 

 

 

By: 

/ S / Richard W. Duker

 

 

--------------------------------------------------------------------------------

 

Name: Richard W. Duker

 

Title: Managing Director

 

 

 

DOCUMENTATION AGENTS

 

 

 

 

BANK OF AMERICA, N.A., as an Initial Issuing Bank and an Initial Lender

 

 

 

 

By:

/ S / George Hlentzas

 

 

--------------------------------------------------------------------------------

 

Name: George Hlentzas

 

Title: Vice President

 

 

 

 

BARCLAYS BANK PLC, as an Initial Lender

 

 

 

 

By:

/ S / Michael J. Mozer

 

 

--------------------------------------------------------------------------------

 

Name: Michael J. Mozer

 

Title: Vice President

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Initial Lender

 

 

 

 

By:

/ S / John S. McGill

 

 

--------------------------------------------------------------------------------

 

Name: John S. McGill

 

Title: Director

 

 

 

 

By:

/ S / Virginia Cosenza

 

 

--------------------------------------------------------------------------------

 

Name: Virginia Cosenza

 

Title: Vice President

99

--------------------------------------------------------------------------------




 

 

 

 

GOLDMAN SACHS BANK USA, as an Initial Lender

 

 

 

By: 

/ S / Mark Walton

 

 

--------------------------------------------------------------------------------

 

Name: Mark Walton

 

Title: Authorized Signatory

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as an Initial Lender

 

 

 

 

By:

/ S / James Welch

 

 

--------------------------------------------------------------------------------

 

Name: James Welch

 

Title: Director

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Initial Lender

 

 

 

 

By:

/ S / M. Antioco

 

 

--------------------------------------------------------------------------------

 

Name: M. Antioco

 

Title: Associate

 

 

 

 

MORGAN STANLEY BANK, N.A., as an Initial Lender

 

 

 

 

By:

/ S / Sheresse Clarke

 

 

--------------------------------------------------------------------------------

 

Name: Sheresse Clarke

 

Title: Authorized Signatory

 

 

 

LENDERS

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH, as an Initial Lender

 

 

 

 

By:

/ S / Mathias Rosenthal

 

 

--------------------------------------------------------------------------------

 

Name: Mathias Rosenthal

 

Title: Associate

 

 

 

 

By:

/ S / Michael D’Anna

 

 

--------------------------------------------------------------------------------

 

Name: Michael D’Anna

 

Title: Executive Director

100

--------------------------------------------------------------------------------




 

 

 

 

BNP PARIBAS, as an Initial Lender

 

 

 

By: 

/ S / Rick Pace

 

 

--------------------------------------------------------------------------------

 

Name: Rick Pace

 

Title: Managing Diector

 

 

 

 

By:

/ S / Melissa Balley

 

 

--------------------------------------------------------------------------------

 

Name: Melissa Balley

 

Title: Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as an Initial Lender

 

 

 

 

By:

/ S / Paul L. Hatton

 

 

--------------------------------------------------------------------------------

 

Name: Paul L. Hatton

 

Title: Manging Director

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as an Initial Lender

 

 

 

 

By:

/ S / Yasuo Imaizumi

 

 

--------------------------------------------------------------------------------

 

Name: Yasuo Imaizumi

 

Title: Deputy General Manager

 

 

 

 

ROYAL BANK OF CANADA, as an Initial Lender

 

 

 

 

By:

/ S / Scott Umbs

 

 

--------------------------------------------------------------------------------

 

Name: Scott Umbs

 

Title: Authorized Signatory

 

 

 

 

SOCIETE GENERALE, as an Initial Lender

 

 

 

 

By:

/ S / Linda Tam

 

 

--------------------------------------------------------------------------------

 

Name: Linda Tam

 

Title: Director

 

 

 

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as an Initial Lender

 

 

 

 

By:

/ S / John J. Michalisin

 

 

--------------------------------------------------------------------------------

 

Name: John J. Michalisin

 

Title: First Vice President

 

 

 

 

By:

/ S / Francesco Di Mario

 

 

--------------------------------------------------------------------------------

 

Name: Francesco Di Mario

 

Title: F.V.P. & Head of Credit

101

--------------------------------------------------------------------------------




 

 

 

 

THE BANK OF NEW YORK MELLON, as an Initial Lender

 

 

 

 

By: 

/ S / Kenneth P. Sneider, Jr.

 

 

--------------------------------------------------------------------------------

 

Name: Kenneth P. Sneider, Jr.

 

Title: Managing Director

 

 

 

 

THE NORTHERN TRUST COMPANY, as an Initial Lender

 

 

 

 

By:

/ S / Andrew D. Holtz

 

 

--------------------------------------------------------------------------------

 

Name: Andrew D. Holtz

 

Title: Vice President

 

 

 

 

COMMONWEALTH BANK OF AUSTRALIA, as an Initial Lender

 

 

 

 

By:

/ S / Ian Phillips

 

 

--------------------------------------------------------------------------------

 

Name: Ian Phillips

 

Title: EVP & General Manager, Americas

 

 

 

 

DANSKE BANK A/S, as an Initial Lender

 

 

 

 

By:

/ S / Merete Ryvald-Christensen

 

 

--------------------------------------------------------------------------------

 

Name: Merete Ryvald-Christensen

 

Title: Senior Credit Administrator

 

 

 

 

DBS BANK LTD., LOS ANGELES AGENCY, as an Initial Lender

 

 

 

 

By:

/ S / Aik Lim Kok

 

 

--------------------------------------------------------------------------------

 

Name: Aik Lim Kok

 

Title: Assistant General Manager

 

 

 

 

LLOYDS TSB BANK PLC, as an Initial Lender

 

 

 

 

By:

/ S / Karen Weich

 

 

--------------------------------------------------------------------------------

 

Name: Karen Weich

 

Title: Vice President – W011

 

 

 

 

By:

/ S / Dennis McClellan

 

 

--------------------------------------------------------------------------------

 

Name: Dennis McClellan

 

Title: Assistant Vice President – M040

102

--------------------------------------------------------------------------------




 

 

 

 

SOVEREIGN BANK, as an Initial Lender

 

 

 

 

By: 

/ S / Alister Moreno

 

 

--------------------------------------------------------------------------------

 

Name: Alister Moreno

 

Title: Vice President

 

 

 

 

STANDARD CHARTERED BANK, as an Initial Lender

 

 

 

 

By:

/ S / James P. Hughes

 

 

--------------------------------------------------------------------------------

 

Name: James P. Hughes A2386

 

Title: Director

 

 

 

 

By:

/ S / Robert K. Reddington

 

 

--------------------------------------------------------------------------------

 

Name: Robert K. Reddington

 

Title: Credit Documentation Manager

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as an Initial Lender

 

 

 

 

By:

/ S / Shuji Yabe

 

 

--------------------------------------------------------------------------------

 

Name: Shuji Yabe

 

Title: Managing Director

 

 

 

 

TORONTO DOMINION (TEXAS) LLC, as an Initial Lender

 

 

 

 

By:

/ S / Debbi L. Brito

 

 

--------------------------------------------------------------------------------

 

Name: Debbi L. Brito

 

Title: Authorized Signatory

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Initial Lender

 

 

 

 

By:

/ S / Michael P. Dickman

 

 

--------------------------------------------------------------------------------

 

Name: Michael P. Dickman

 

Title: Vice President

103

--------------------------------------------------------------------------------




 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH, as an Initial Lender

 

 

 

 

By: 

/ S / Ken Hamilton

 

 

--------------------------------------------------------------------------------

 

Name: Ken Hamilton

 

Title: Director

 

 

 

 

By:

/ S / Annett Guderian

 

 

--------------------------------------------------------------------------------

 

Name: Annett Guderian

 

Title: Director

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Initial Lender

 

 

 

 

By:

/ S / James Travagline

 

 

--------------------------------------------------------------------------------

 

Name: James Travagline

 

Title: Director

 

 

 

 

WESTPAC BANKING CORPORATION, as an Initial Lender

 

 

 

 

By:

/ S / Henrik Jensen

 

 

--------------------------------------------------------------------------------

 

Name: Henrik Jensen

 

Title: Director, Corporate & Institutional Banking Americas

104

--------------------------------------------------------------------------------



SCHEDULE I
REVOLVING CREDIT COMMITMENTS AND LETTER OF CREDIT
COMMITMENTS

 

 

 

 

 

 

 

 

 

 

 

NAME OF INITIAL LENDER

 

REVOLVING
CREDIT
COMMITMENT

 

LETTER OF
CREDIT
COMMITMENT

 

SWING LINE
COMMITMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

 

$

110,000,000

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

170,000,000

 

$

166,666,666

 

 

 

 

The Bank of New York Mellon

 

$

85,000,000

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

95,625,000

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

170,000,000

 

 

 

 

 

 

 

BNP Paribas

 

$

110,000,000

 

 

 

 

 

 

 

Citibank, N.A.

 

$

225,000,000

 

$

166,666,667

 

EUR

100,000,000

 

Commonwealth Bank of Australia

 

$

50,000,000

 

 

 

 

 

 

 

Danske Bank A/S

 

$

50,000,000

 

 

 

 

 

 

 

DBS Bank Ltd., Los Angeles Agency

 

$

50,000,000

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

170,000,000

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

170,000,000

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

$

110,000,000

 

 

 

 

 

 

 

Intesa Sanpaolo S.p.A., New York Branch

 

$

100,000,000

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

225,000,000

 

$

166,666,667

 

EUR

100,000,000

 

Lloyds TSB Bank plc

 

$

50,000,000

 

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

110,000,000

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

74,375,000

 

 

 

 

 

 

 

The Northern Trust Company

 

$

85,000,000

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

110,000,000

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

170,000,000

 

 

 

 

 

 

 

Societe Generale

 

$

110,000,000

 

 

 

 

 

 

 

Sovereign Bank

 

$

50,000,000

 

 

 

 

 

 

 

Standard Chartered Bank

 

$

50,000,000

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

 

 

 

 

 

 

Tornoto Dominion (Texas) LLC

 

$

50,000,000

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

50,000,000

 

 

 

 

 

 

 

Unicredit Bank AG, New York Branch

 

$

50,000,000

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

50,000,000

 

 

 

 

 

 

 

Westpac Banking Corporation

 

$

50,000,000

 

 

 

 

 

 

 

Total:

 

$

3,000,000,000

 

$

700,000,000

 

EUR

200,000,000

 


--------------------------------------------------------------------------------



SCHEDULE II
CALCULATION OF THE MANDATORY COST

 

 

 

1.

General

 

 

 

 

The Mandatory Cost is the weighted average of the rates for each Lender
calculated below by the Swing Line Agent on the first day of an Interest Period.
The Swing Line Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 

 

 

2.

For a Lender lending from an Applicable Lending Office in the U.K.

 

 

 

(a)

The relevant rate for a Lender lending from an Applicable Lending Office in the
U.K. is calculated in accordance with the following formula:

 

 

 

 

A x 0.01 per cent. per annum

 

    300

 

 

 

 

where on the day of application of the formula:

 

 

 

 

A

is the charge payable by each Lender to the Financial Services Authority under
the fees regulations (but, for this purpose, ignoring any minimum fee required
under the fees regulations) and expressed in pounds per £1 million of the fee
base of that Lender.

 

 

 

(b)

For the purposes of this paragraph 2:

 

 

 

 

(i)

“fee base” has the meaning given to it in the fees regulations; and

 

 

 

 

(ii)

“fees regulations” means The Financial Services Banking Supervision (Fees)
Regulations 2001.

 

 

 

(c)

Each rate calculated in accordance with a formula is, if necessary, rounded
upward to four decimal places.

 

 

 

(d)

(i)

Each Lender must supply to the Swing Line Agent the information required by it
to make a calculation of the rate for that Lender. The Swing Line Agent may
assume that this information is correct in all respects.

 

 

 

 

(ii)

If a Lender fails to do so, the Swing Line Agent may assume that the Lender’s
obligations in respect of the fees regulations are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as an Applicable Lending Office.

 

 

 

 

(iii)

The Swing Line Agent has no liability to any party to the Agreement if its
calculation over or under compensates any Lender.


--------------------------------------------------------------------------------




 

 

 

 

 

 

3.

For a Lender lending from an Applicable Lending Office in a Participating Member
State

 

 

 

(a)

The relevant rate for a Lender lending from an Applicable Lending Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Swing Line Agent as its cost (if any) of complying with the
minimum reserve requirements of the European Central Bank.

 

 

 

(b)

If a Lender fails to specify a rate under paragraph (a) above, the Swing Line
Agent will assume that the Lender has not incurred any such cost.

 

 

 

4.

Changes

 

 

 

 

The Swing Line Agent may, after consultation with the Company and the Lenders,
notify all the parties to the Agreement of any amendment to this Schedule which
is required to reflect:

 

 

 

 

(a)

any change in law or regulation of the United Kingdom or the European Union
relating to a cost of the type referred to in this Schedule; or

 

 

 

 

(b)

any requirement imposed by the Bank of England, the Financial Services Authority
or the European Central Bank (or, in any case, any successor authority).

 

 

 

 

Any notification will be, in the absence of manifest error, conclusive and
binding on all the parties to the Agreement.

2

--------------------------------------------------------------------------------



SCHEDULE 2.01(b)

EXISTING LETTERS OF CREDIT

NONE

--------------------------------------------------------------------------------



EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

Dated: _______________, 201_                    

                    FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Amended and
Restated Five Year Credit Agreement dated as of April 2, 2012, among Honeywell
International Inc., the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such date.

                    The Borrower promises to pay interest on the unpaid
principal amount of each Revolving Credit Advance from the date of such
Revolving Credit Advance until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

                    Both principal and interest in respect of each Revolving
Credit Advance (i) in Dollars are payable in lawful money of the United States
of America to Citibank, N.A., as Agent, at 388 Greenwich Street, New York, New
York, 10013, in same day funds and (ii) in any Major Currency are payable in
such currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

                    This Promissory Note is one of the Revolving Credit Notes
referred to in, and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Revolving
Credit Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned or the Equivalent thereof in one or more Major Currencies, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Major Currencies and (iii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

--------------------------------------------------------------------------------



                    The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.

                    This promissory note shall be governed by, and construed in
accordance with the laws of the State of New York.

 

 

 

 

[NAME OF BORROWER]

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Type of
Advance

 

Amount of
Advance in
Relevant Currency

 

Interest
Rate

 

Amount of
Principal
Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

Dated: _______________, 201_                    

                    FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Amended and Restated Five Year
Credit Agreement dated as of April 2, 2012, among Honeywell International Inc.,
the Lender and certain other lenders parties thereto, and Citibank, N.A., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined)), on _______________, the principal amount of
[U.S.$_______________] [for a Competitive Bid Advance in a Foreign Currency,
list currency and amount of such Advance].

                    The Borrower promises to pay interest on the unpaid
principal amount hereof from the date hereof until such principal amount is paid
in full, at the interest rate and payable on the interest payment date or dates
provided below:

                    Interest Rate: [____% per annum (calculated on the basis of
a year of _____ days for the actual number of days elapsed)].

                    Interest Payment Date or Dates: ______________

                    Both principal and interest are payable in lawful money of
________________ to Citibank, N.A., as Agent, for the account of the Lender at
the office of __________________, at __________________ in same day funds.

                    This Promissory Note is one of the Competitive Bid Notes
referred to in, and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

                    The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.

                    This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

 

[NAME OF BORROWER]

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3, 1615 Brett Road
New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndication

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Amended
and Restated Five Year Credit Agreement, dated as of April 2, 2012 (as amended
or modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto, and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

 

 

 

          (i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.

 

 

 

          (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

 

 

 

          (iii) The aggregate amount of the Proposed Revolving Credit Borrowing
is [$_______________] [for a Revolving Credit Borrowing in a Major Currency,
list currency and amount of Revolving Credit Borrowing].

 

 

 

          [(iv) The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Revolving Credit Borrowing is _____ month[s].]


--------------------------------------------------------------------------------



                    The undersigned hereby certifies that the conditions
precedent to this Revolving Credit Borrowing set forth in Section 3.03 of the
Credit Agreement have been satisfied and the applicable statements contained
therein are true on the date hereof, and will be true on the date of the
Proposed Revolving Credit Borrowing.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

 

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3, 1615 Brett Road
New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndication

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Amended
and Restated Five Year Credit Agreement, dated as of April 2, 2012 (as amended
or modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Honeywell International Inc.,
certain Lenders parties thereto and Citibank, N.A., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

 

 

 

 

 

 

(A)

Date of Competitive Bid Borrowing

 

__________________

 

 

 

 

 

 

(B)

Aggregate Amount of Competitive Bid Borrowing

 

__________________

 

 

 

 

 

 

(C)

[Maturity Date] [Interest Period]

 

__________________

 

 

 

 

 

 

(D)

Interest Rate Basis

 

__________________

 

 

 

 

 

 

(E)

Day Count Convention

 

__________________

 

 

 

 

 

 

(F)

Interest Payment Date(s)

 

__________________

 

 

 

 

 

 

(G)

[Currency]

 

__________________

 

 

 

 

 

 

(H)

Borrower’s Account Location

 

__________________

 

 

 

 

 

 

(I)

___________________

 

__________________

                    The undersigned hereby certifies that the conditions
precedent to this Competitive Bid Borrowing set forth in Section 3.04 of the
Credit Agreement have been satisfied and the applicable statements contained
therein are true on the date hereof, and will be true on the date of the
Proposed Competitive Bid Borrowing.

--------------------------------------------------------------------------------



                    The undersigned hereby confirms that the Proposed
Competitive Bid Borrowing is to be made available to it in accordance with
Section 2.03(a)(v) of the Credit Agreement.

 

 

 

 

Very truly yours,

 

 

 

 

[NAME OF BORROWER]

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


2

--------------------------------------------------------------------------------



EXHIBIT B-3 - FORM OF NOTICE OF
SWING LINE BORROWING

 

 

Citibank, N.A., as Agent

 

for the Lenders parties

 

to the Credit Agreement

 

referred to below

 

Building #3, 1615 Brett Road

 

New Castle, Delaware 19720

[Date]

 

 

Attention: Bank Loan Syndication

 

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Amended
and Restated Five Year Credit Agreement, dated as of April 2, 2012 (as amended
or modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto, and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Swing Line Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Swing Line Borrowing (the “Proposed Swing Line Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

 

 

          (i) The Business Day of the Proposed Swing Line Borrowing is
_______________.

 

 

 

          (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

 

 

 

          (iii) The aggregate amount of the Proposed Swing Line Borrowing is
[$__________] [€__________].

 

 

 

          (iv) The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Swing Line Borrowing is _____ day[s].


--------------------------------------------------------------------------------



                    The undersigned hereby certifies that the conditions
precedent to this Swing Line Borrowing set forth in Section 3.03 of the Credit
Agreement have been satisfied and the applicable statements contained therein
are true on the date hereof, and will be true on the date of the Proposed Swing
Line Borrowing.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

                    This Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

                    For an agreed consideration, [the][each] Assignor hereby
irrevocably sells and assigns to [the Assignee][the respective Assignees], and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being

 

 

 

--------------------------------------------------------------------------------

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

 

3 Select as appropriate.

 

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


--------------------------------------------------------------------------------



-2-

referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

 

1.

Assignor[s]:

________________________________

 

 

 

 

 

______________________________

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

2.

Assignee[s]:

______________________________

 

 

 

 

 

______________________________

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

 

3.

Borrower(s):

Honeywell International Inc.

 

 

 

4.

Administrative Agent:

Citibank, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The $3,000,000,000 Amended and Restated Five Year Credit Agreement dated as of
_______ among Honeywell International Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto]

 

 

 

6.

Assigned Interest[s]:

 


 

 

 

 

 

 

 

 

 

 

 

 

 

Assignor[s]5

 

Assignee[s]6

 

Facility
Assigned7

 

Aggregate Amount of
Commitment/Loans for
all Lenders8

 

Amount of
Commitment/Loans
Assigned8

 

Percentage Assigned
of Commitment/
Loans9

 

CUSIP
Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

$

 

$

 

%

 

 

 

 

 

 

 

 

$

 

$

 

%

 

 

 

 

 

 

 

 

$

 

$

 

%

 

 


 

 

 

[7.

Trade Date:

______________]10


 

 

 

--------------------------------------------------------------------------------

 

5 List each Assignor, as appropriate.

 

 

6 List each Assignee, as appropriate.

 

 

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)

 

 

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 

 

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------



-3-

[Page break]

--------------------------------------------------------------------------------



-4-

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR[S]11

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

     Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

     Title:

 

 

 

ASSIGNEE[S]12

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

      Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

     Title:


 

 

 

[Consented to and]13 Accepted:

 

 

[NAME OF ADMINISTRATIVE AGENT], as

     Administrative Agent

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

     Title:


 

 

 

--------------------------------------------------------------------------------

 

11

Add additional signature blocks as needed.

 

 

12

Add additional signature blocks as needed.

 

 

13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


--------------------------------------------------------------------------------



-5-

 

 

[Consented to:]14

 

[NAME OF RELEVANT PARTY]

 

By:

 

 

 

--------------------------------------------------------------------------------

 

     Title:


 

 

 

--------------------------------------------------------------------------------

 

14

To be added only if the consent of the Company and/or other parties (e.g. Swing
Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.


--------------------------------------------------------------------------------



-1-

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

                    1. Representations and Warranties.

                    1.1 Assignor[s]. [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

                    1.2. Assignee[s]. [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Lender organized under the laws of a jurisdiction outside of
the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform

--------------------------------------------------------------------------------



-2-

in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

                    2. Payments. From and after the Effective Date, the Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves. Notwithstanding
the foregoing, the Agent shall make all payments of interest, fees or other
amounts paid or payable in kind from and after the Effective Date to [the][the
relevant] Assignee.

                    3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

--------------------------------------------------------------------------------



-1-

EXHIBIT D - FORM OF DESIGNATION LETTER

 

 

 

[DATE]

 

 

To each of the Lenders

 

  parties to the

 

  Credit Agreement (as defined

 

  below) and to Citibank, N.A.,

 

  as Agent for such Lenders

 

Ladies and Gentlemen:

                    Reference is made to the Amended and Restated Five Year
Credit Agreement dated as of April 2, 2012, among Honeywell International Inc.
(the “Company”), the Lenders named therein, and Citibank, N.A., as Agent for
said Lenders (the “Credit Agreement”). For convenience of reference, terms used
herein and defined in the Credit Agreement shall have the respective meanings
ascribed to such terms in the Credit Agreement.

                    Please be advised that the Company hereby designates its
undersigned Subsidiary, ____________ (“Designated Subsidiary”), as a “Designated
Subsidiary” under and for all purposes of the Credit Agreement.

                    The Designated Subsidiary, in consideration of each Lender’s
agreement to extend credit to it under and on the terms and conditions set forth
in the Credit Agreement, does hereby assume each of the obligations imposed upon
a “Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lenders as follows:

 

 

 

          1. The Designated Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of __________________ and
is duly qualified to transact business in all jurisdictions in which such
qualification is required.

 

 

 

          2. The execution, delivery and performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement, its Notes and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not and will not cause or constitute a violation of any
provision of law or regulation or any provision of the charter or by-laws of the
Designated Subsidiary or result in the breach of, or constitute a default or
require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Designated
Subsidiary pursuant to, any indenture or other agreement or instrument to which
the Designated Subsidiary is a party or by which the Designated Subsidiary or
its property may be bound or affected.


--------------------------------------------------------------------------------



-2-

 

 

 

          3. This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute a legal, valid and binding
obligation of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

 

 

 

          4. There is no action, suit, investigation, litigation or proceeding
including, without limitation, any Environmental Action, pending or to the
knowledge of the Designated Subsidiary Threatened affecting the Designated
Subsidiary before any court, governmental agency or arbitration that (i) is
reasonably likely to have a Material Adverse Effect, or (ii) purports to effect
the legality, validity or enforceability of this Designation Letter, the Credit
Agreement, any Note of the Designated Subsidiary or the consummation of the
transactions contemplated thereby.

 

 

 

          5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required in connection with the execution, delivery or performance by the
Designated Subsidiary of this Designation Letter, the Credit Agreement or the
Notes of the Designated Subsidiary except for such authorizations, consents,
approvals, licenses, filings or registrations as have heretofore been made,
obtained or effected and are in full force and effect.

 

 

 

          6. The Designated Subsidiary is not, and immediately after the
application by the Designated Subsidiary of the proceeds of each Advance will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.


 

 

 

 

 

Very truly yours,

 

 

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------



 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[THE DESIGNATED SUBSIDIARY]

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------



 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------



EXHIBIT E - FORM OF OPINION
OF THE GENERAL COUNSEL OR AN
ASSISTANT GENERAL COUNSEL OF THE COMPANY

__________, 2012

To each of the Lenders parties
to the Credit Agreement
(as defined below),
and to Citibank, N.A.,
as Agent for said Lenders

Honeywell International Inc.

Ladies and Gentlemen:

                    This opinion is furnished to you pursuant to Sections
3.01(e)(iv) and 3.02(f) of the Amended and Restated Five Year Credit Agreement
dated as of April 2, 2012, among Honeywell International Inc. (the “Company”),
the Lenders parties thereto, and Citibank, N.A., as Agent for said Lenders (the
“Credit Agreement”). Terms defined in the Credit Agreement are, unless otherwise
defined herein, used herein as therein defined.

                    I have acted as counsel for the Company in connection with
the preparation, execution and delivery of the Credit Agreement. I have also
acted as special counsel for_________, _________, _________and _________ (each,
a “Designated Subsidiary”) in connection with the Credit Agreement.

                    In that connection I have examined:

 

 

 

          (1) The Credit Agreement.

 

 

 

          (2) The documents furnished by the Company and each of the Designated
Subsidiaries pursuant to Article III of the Credit Agreement, including the
Certificate of Incorporation of the Company and all amendments thereto (the
“Charter”) and the By-laws of the Company and all amendments thereto (the
“By-laws”).

 

 

 

          (3) A certificate of the Secretary of State of the State of Delaware,
dated as of a recent date, attesting to the continued corporate existence and
good standing of the Company in that State.

 

 

 

          (4) Copies of each of the Designation Letters executed by each of the
Designated Subsidiaries.


--------------------------------------------------------------------------------



                    I have also examined the originals, or copies certified to
my satisfaction, of such corporate records of the Company and the Designated
Subsidiaries (including resolutions adopted by the respective Board of Directors
of each of the Company and the Designated Subsidiaries), certificates of public
officials and of officers of the Company and the Designated Subsidiaries, and
agreements, instruments and documents, as I have deemed necessary as a basis for
the opinions hereinafter expressed. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Company and the Designated Subsidiaries or their
respective officers or of public officials.

                    In rendering the opinions set forth below, I have assumed
the authenticity of all documents submitted to me as originals, the genuineness
of all signatures and the conformity to authentic originals of all documents
submitted to me as copies. I have also assumed the legal capacity for all
purposes relevant hereto of all natural persons and, with respect to all parties
to agreements or instruments relevant hereto other than the Company, that such
parties had the requisite power and authority (corporate or otherwise) to
execute, deliver and perform such agreements or instruments, that such
agreements or instruments have been duly authorized by all requisite action
(corporate or otherwise), executed and delivered by such parties and that such
agreements or instruments are the valid, binding, and enforceable obligations of
such parties.

                    I am qualified to practice law in the State of New York, and
I do not purport to be expert in, or to express any opinion herein concerning,
any laws other than the laws of the State of New York, the General Corporation
Law of the State of Delaware and the Federal laws of the United States.

                    Based upon the foregoing and upon such investigation as I
have deemed necessary, I am of the following opinion:

 

 

 

          1. The Company (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) is duly
qualified as a foreign corporation in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed, except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect and (c) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

 

 

 

          2. The execution, delivery and performance by the Company of the
Credit Agreement and the Notes of the Company, and the consummation of the
transactions contemplated thereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not (i)
contravene the Charter or the By-laws or (ii) violate any law (including,
without limitation, the Securities Exchange Act of 1934 and the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970), rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or any material order, writ,
judgment, decree, determination or award or (iii) conflict with or result in the
breach of, or constitute a default under, any material indenture, loan or credit
agreement, lease,

2

--------------------------------------------------------------------------------




 

 

 

mortgage, security agreement, bond, note or any similar document. The Credit
Agreement and the Notes of the Company have been duly executed and delivered on
behalf of the Company.

 

 

 

          3. No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, administrative agency or regulatory
body, or any third party is required for the due execution, delivery and
performance by the Company of the Credit Agreement or the Notes of the Company,
or for the consummation of the transactions contemplated thereby.

 

 

 

          4. The Credit Agreement is, and each Note of the Company when
delivered under the Credit Agreement will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally or by the application
of general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and except that I express no
opinion as to (i) the subject matter jurisdiction of the District Courts of the
United States of America to adjudicate any controversy relating to the Credit
Agreement or the Notes of the Company or (ii) the effect of the law of any
jurisdiction (other than the State of New York) wherein any Lender or Applicable
Lending Office may be located or wherein enforcement of the Credit Agreement or
the Notes of the Company may be sought which limits rates of interest which may
be charged or collected by such Lender.

 

 

 

          5. The Credit Agreement and the Designation Letter of each Designated
Subsidiary are, and each Note of each Designated Subsidiary when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of each
such Designated Subsidiary enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally or by the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that I express no opinion as to
(i) the subject matter jurisdiction of the District Courts of the United States
of America to adjudicate any controversy relating to the Credit Agreement, the
Designation Letter of each Designated Subsidiary or the Notes of each Designated
Subsidiary or (ii) the effect of the law of any jurisdiction (other than the
State of New York) wherein any Lender or Applicable Lending Office may be
located or wherein enforcement of the Credit Agreement, the Designation Letter
of each Designated Subsidiary or the Notes of each Designated Subsidiary may be
sought which limits rates of interest which may be charged or collected by such
Lender.

 

 

 

          6. There is no action, suit, investigation, litigation or proceeding
against the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator now pending or, to the best of my knowledge, Threatened
that is reasonably likely to have a Material Adverse Effect (other than as
disclosed in public filings prior to the date hereof)

3

--------------------------------------------------------------------------------




 

 

 

or that purports to affect the legality, validity or enforceability of the
Credit Agreement or any Note of the Company or the consummation of the
transactions contemplated thereby, and there has been no material adverse change
in the status, or financial effect on the Company or any of its Subsidiaries, of
the matters disclosed in public filings prior to the date hereof.

 

 

 

          7. Neither the Company nor any of the Designated Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

                    In connection with the opinions expressed by me above in
paragraph 4, I wish to point out that (i) provisions of the Credit Agreement
that permit the Agent or any Lender to take action or make determinations may be
subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) that a party to whom an
advance is owed may, under certain circumstances, be called upon to prove the
outstanding amount of the Advances evidenced thereby, (iii) the rights of the
Agent and the Lenders provided for in Section 9.04(b) of the Credit Agreement
may be limited in certain circumstances and (iv) I express no opinion with
respect to the enforceability of any indemnity against loss in converting into a
specified currency the proceeds or amount of a court judgment in another
currency.

                    I do not express any opinion on any matter not expressly
addressed above. The opinions set forth herein are delivered based solely upon
the examinations, assumptions and other matters described herein as of the date
hereof, and I undertake no obligation to modify or supplement this opinion
letter or otherwise to communicate with you with respect to changes in law or
matters which occur or come to my attention after the date hereof.

                    This opinion letter is given for the sole and exclusive
benefit of the addressees hereof and may not be relied upon by or delivered or
disclosed to any other person, except that any person that becomes a Lender in
accordance with the provisions of the Credit Agreement after the date hereof may
rely on these opinions as if this opinion letter were addressed and delivered to
such Lender on the date hereof. In addition, this opinion letter relates only to
the matters, the opinions and the transaction specifically referred to or
provided herein, and no other opinions should be implied therefrom.

 

 

 

Very truly yours,

 

 

 

Jacqueline Whorms Katzel

4

--------------------------------------------------------------------------------



EXHIBIT F - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY

____________, 20__

To each of the Lenders parties
to the Credit Agreement
(as defined below),
and to Citibank, N.A., as Agent
for said Lenders

Ladies and Gentlemen:

                    In my capacity as counsel to __________ (“Designated
Subsidiary”), I have reviewed that certain Amended and Restated Five Year Credit
Agreement dated as of April 2, 2012, among Honeywell International Inc., the
Lenders named therein, and Citibank, N.A., as Agent for such Lenders (the
“Credit Agreement”). In connection therewith, I have also examined the following
documents:

                    (i) The Designation Letter (as defined in the Credit
Agreement) executed by the Designated Subsidiary.

                    [such other documents as counsel may wish to refer to]

                    I have also reviewed such matters of law and examined the
original, certified, conformed or photographic copies of such other documents,
records, agreements and certificates as I have considered relevant hereto. As to
questions of fact material to such opinions, I have, when relevant facts were
not independently established by me, relied upon certificates of the Company or
its officers or of public officials.

                    Except as expressly specified herein all terms used herein
and defined in the Credit Agreement shall have the respective meanings ascribed
to them in the Credit Agreement.

                    I am qualified to practice law in __________, and I do not
purport to be expert in, or to express any opinion herein concerning, any laws
other than the laws of __________.

                    Based upon the foregoing and upon such investigation as I
have deemed necessary, I am of the opinion that:

 

 

 

          1. The Designated Subsidiary (a) is a corporation duly incorporated,
validly existing and in good standing under the laws of __________, (b) is duly
qualified in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified would not


--------------------------------------------------------------------------------




 

 

 

be reasonably likely to have a Material Adverse Effect and (c) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

 

 

 

          2. The execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement and its Notes, and
the consummation of the transactions contemplated thereby, are within the
Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not cause or constitute a
violation of any provision of law or regulation or any material order, writ,
judgment, decree, determination or award or any provision of the charter or
by-laws or other constituent documents of the Designated Subsidiary or result in
the breach of, or constitute a default or require any consent under, or result
in the creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Designated Subsidiary pursuant to, any material
indenture or other agreement or instrument to which the Designated Subsidiary is
a party or by which the Designated Subsidiary or its property may be bound or
affected. The Designation Letter and each Note of the Designated Subsidiary has
been duly executed and delivered on behalf of the Designated Subsidiary.

 

 

 

          3. The Credit Agreement and the Designation Letter of the Designated
Subsidiary are, and each Note of the Designated Subsidiary when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of the
Designated Subsidiary enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally or by the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.

 

 

 

          4. There is no action, suit, investigation, litigation or proceeding
at law or in equity before any court, governmental agency or arbitration now
pending or, to the best of my knowledge and belief, Threatened against the
Designated Subsidiary that is reasonably likely to have a Material Adverse
Effect or that purports to affect the legality, validity or enforceability of
the Designation Letter of the Designated Subsidiary, the Credit Agreement or any
Note of the Designated Subsidiary or the consummation of the transactions
contemplated thereby.

 

 

 

          5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required for the due

2

--------------------------------------------------------------------------------




 

 

 

execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement or the Notes of the Designated
Subsidiary except for such authorizations, consents, approvals, licenses,
filings or registrations as have heretofore been made, obtained or affected and
are in full force and effect.

 

 

 

          6. The Designated Subsidiary is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

                    In connection with the opinions expressed by me above in
paragraph 3, I wish to point out that (i) provisions of the Credit Agreement
which permit the Agent or any Lender to take action or make determinations may
be subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) a party to whom an advance is
owed may, under certain circumstances, be called upon to prove the outstanding
amount of the Advances evidenced thereby, (iii) the rights of the Agent and the
Lenders provided for in Section 9.04(b) of the Credit Agreement may be limited
in certain circumstances and (iv) I express no opinion with respect to the
enforceability of any indemnity against loss in converting into a specified
currency the proceeds or amount of a court judgment in another currency.

                    I do not express any opinion on any matter not expressly
addressed above. The opinions set forth herein are delivered based solely upon
the examinations, assumptions and other matters described herein as of the date
hereof, and I undertake no obligation to modify or supplement this opinion
letter or otherwise to communicate with you with respect to changes in law or
matters which occur or come to my attention after the date hereof.

                    This opinion letter is given for the sole and exclusive
benefit of the addressees hereof and may not be relied upon by or delivered or
disclosed to any other person, except that any person that becomes a Lender in
accordance with the provisions of the Credit Agreement after the date hereof may
rely on these opinions as if this opinion letter were addressed and delivered to
such Lender on the date hereof. In addition, this opinion letter relates only to
the matters, the opinions and the transaction specifically referred to or
provided herein, and no other opinions should be implied therefrom.

 

 

 

Very truly yours,

3

--------------------------------------------------------------------------------



EXHIBIT G - FORM OF OPINION
OF SHEARMAN & STERLING LLP,
COUNSEL TO THE AGENT

[S&S LETTERHEAD]

 

 

__________ __, 2012

 

To the Initial Lenders party to the Credit
Agreement referred to below and to
Citibank, N.A., as Agent

Honeywell International Inc.

Ladies and Gentlemen:

                    We have acted as counsel to Citibank, N.A., as Agent (the
“Agent”), in connection with the Amended and Restated Five Year Credit
Agreement, dated as of April 2, 2012 (the “Credit Agreement”), among Honeywell
International Inc., a Delaware corporation (the “Borrower”), and each of you.
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as therein defined.

                    In that connection, we have reviewed originals or copies of
the following documents:

                    (a) The Credit Agreement.

                    (b) The Notes executed by the Borrower and delivered on the
date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

                    We have also reviewed originals or copies of such other
agreements and documents as we have deemed necessary as a basis for the opinion
expressed below.

                    In our review of the Opinion Documents and other documents,
we have assumed:

 

 

 

 

(A)

The genuineness of all signatures.

 

 

 

 

(B)

The authenticity of the originals of the documents submitted to us.


--------------------------------------------------------------------------------




 

 

 

 

(C)

The conformity to authentic originals of any documents submitted to us as
copies.

 

 

 

 

(D)

As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

 

 

 

(E)

That each of the Opinion Documents is the legal, valid and binding obligation of
each party thereto, other than the Borrower, enforceable against each such party
in accordance with its terms.

 

 

 

 

(F)

That:

 

 

 

          (1) The Borrower is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization.

 

 

 

          (2) The Borrower has full power to execute, deliver and perform, and
has duly executed and delivered, the Opinion Documents.

 

 

 

          (3) The execution, delivery and performance by the Borrower of the
Opinion Documents have been duly authorized by all necessary action (corporate
or otherwise) and do not:

 

 

 

 

 

          (a) contravene its certificate or articles of incorporation, by-laws
or other organizational documents;

 

 

 

 

 

          (b) except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or

 

 

 

 

 

          (c) result in any conflict with or breach of any agreement or document
binding on it.

 

 

 

          (4) Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.

                    We have not independently established the validity of the
foregoing assumptions.

                    “Generally Applicable Law” means the federal law of the
United States of America, and the law of the State of New York (including the
rules or regulations promulgated thereunder or pursuant thereto), that a New
York lawyer exercising customary professional

2

--------------------------------------------------------------------------------



diligence would reasonably be expected to recognize as being applicable to the
Borrower, the Opinion Documents or the transactions governed by the Opinion
Documents. Without limiting the generality of the foregoing definition of
Generally Applicable Law, the term “Generally Applicable Law” does not include
any law, rule or regulation that is applicable to the Borrower, the Opinion
Documents or such transactions solely because such law, rule or regulation is
part of a regulatory regime applicable to any party to any of the Opinion
Documents or any of its affiliates due to the specific assets or business of
such party or such affiliate.

                    Based upon the foregoing and upon such other investigation
as we have deemed necessary and subject to the qualifications set forth below,
we are of the opinion that each Opinion Document is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

                    Our opinion expressed above is subject to the following
qualifications:

 

 

 

          (a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

 

 

 

          (b) Our opinion is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

 

 

 

          (c) We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.

 

 

 

          (d) We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.

 

 

 

          (e) We express no opinion with respect to Section 9.12 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.

 

 

 

          (f) Our opinion is limited to Generally Applicable Law.

                    A copy of this opinion letter may be delivered by any of you
to any person that becomes a Lender in accordance with the provisions of the
Credit Agreement. Any such person may rely on the opinion expressed above as if
this opinion letter were addressed and delivered to such person on the date
hereof.

                    This opinion letter is rendered to you in connection with
the transactions contemplated by the Opinion Documents. This opinion letter may
not be relied upon by you or any

3

--------------------------------------------------------------------------------



person entitled to rely on this opinion pursuant to the preceding paragraph for
any other purpose without our prior written consent.

                    This opinion letter speaks only as of the date hereof. We
expressly disclaim any responsibility to advise you of any development or
circumstance of any kind, including any change of law or fact, that may occur
after the date of this opinion letter that might affect the opinion expressed
herein.

 

 

 

Very truly yours,

4

--------------------------------------------------------------------------------